Exhibit 10.11
EXECUTION
INTERCREDITOR
AND
COLLATERAL AGENCY AGREEMENT
Among
ROYAL BANK OF CANADA,
as First Lien Agent,
ROYAL BANK OF CANADA,
as Second Lien Agent,
ROYAL BANK OF CANADA,
as Collateral Agent
and
POSTROCK KPC PIPELINE, LLC,
as Obligor
Dated as of September 21, 2010
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 - DEFINITIONS
    2  
Section 1.01. Defined Terms
    2  
Section 1.02. Headings
    7  
Section 1.03. Terms Generally
    7  
ARTICLE 2 – LIEN PRIORITIES
    8  
Section 2.01. Subordination of Second Liens
    8  
Section 2.02. Nature of First Lien Obligations
    8  
Section 2.03 Status of Liens: Collateral
    8  
Section 2.04. Agreements Regarding Actions to Perfect Liens
    9  
Section 2.05. Legends
    10  
Section 2.06 No New Second Liens
    10  
Section 2.07. Similar Liens and Agreements
    11  
ARTICLE 3 ENFORCEMENT RIGHTS
    11  
Section 3.01. Separate Debts
    11  
Section 3.02. Limits of Enforcement of Second Lien
    11  
Section 3.03. Election to Pursue Remedies
    12  
Section 3.04. Duty of Collateral Agent
    12  
Section 3.05 Standstill and Waivers
    13  
Section 3.06. Judgment Secured Parties
    14  
Section 3.07. Cooperation
    14  
Section 3.08. No Additional Rights For the Borrowers Hereunder
    14  
Section 3.09. Actions Upon Breach
    15  
ARTICLE 4 APPLICATION OF PROCEEDS OF COLLATERAL;
    15  
DISPOSITIONS AND RELEASES OF COLLATERAL; INSPECTION AND INSURANCE
    15  
Section 4.01. Notices under Related Documents
    15  
Section 4.02. Voting Procedure
    15  
Section 4.03. Application of Proceeds; Turnover Provisions
    16  
Section 4.04. Payments by Collateral Agent
    17  
Section 4.05. Notice of Amount of Obligations
    17  
Section 4.06. Pro Rata Treatment; Participations
    17  
Section 4.07. Release of Collateral
    17  
Section 4.08. Releases of Second Lien
    18  
Section 4.09. Form and Sufficiency of Release
    19  
Section 4.10. Inspection Rights and Insurance
    19  
ARTICLE 5 INSOLVENCY PROCEEDINGS
    19  
Section 5.01. Filing of Motions
    19  
Section 5.02. Financing Matters
    20  
Section 5.03. Relief From the Automatic Stay
    20  
Section 5.04. Adequate Protection
    20  
Section 5.05. Avoidance Issues
    21  
Section 5.06. Asset Dispositions in an Insolvency Proceeding
    21  
Section 5.07. Grants of Security and Separate Classification
    21  
Section 5.08. No Waivers of Rights of First Lien Secured Parties
    22  
Section 5.09. Plans of Reorganization
    22  
Section 5.10. Other Matters
    22  
Section 5.11. Effectiveness in Insolvency Proceedings
    22  
ARTICLE 6 SECOND LIEN DOCUMENTS AND FIRST LIEN DOCUMENTS
    22  
Section 6.01. Restriction on Second Lien Document Amendments
    22  
Section 6.02. Restriction on First Lien Document Amendment
    23  

Intercreditor and Collateral
Agency Agreement

ii



--------------------------------------------------------------------------------



 



         
Section 6.03. Application of First Lien Security Document Amendments to Second
Lien Security Documents
    23  
Section 6.04. Restriction on Second Lien Agreement Amendments
    23  
Section 6.05. Authorization of Actions to be Taken by Collateral Agent under the
Security Documents
    23  
Section 6.06. Authorization of Receipt of Funds by Collateral Agent under
Security Documents
    23  
Section 6.07. Property of Obligor and Owners
    24  
Section 6.08. Secured Party Dealings; Good Faith
    24  
Section 6.09. Intentionally Deleted
    24  
ARTICLE 7 RELIANCE; WAIVERS, ETC
    24  
Section 7.01. Reliance
    24  
Section 7.02. No Warranties or Liability
    24  
Section 7.03. No Waivers
    24  
ARTICLE 8 OBLIGATIONS UNCONDITIONAL
    24  
Section 8.01. First Lien Obligations Unconditional
    24  
Section 8.02. Second Lien Obligations Unconditional
    25  
ARTICLE 9 MISCELLANEOUS
    25  
Section 9.01 Authority
    25  
Section 9.02 Termination/Withdrawal/Redesignation of Contracts
    25  
Section 9.03. Conflicts
    26  
Section 9.04. Marshaling
    26  
Section 9.05 Intentionally Deleted
    26  
Section 9.06. Continuing Nature of Provisions
    26  
Section 9.07. Amendments
    26  
Section 9.08. Information Concerning Financial Condition of the Borrowers
    27  
Section 9.09. Payment of Expenses and Taxes; Indemnification
    27  
Section 9.10. Governing Law
    28  
Section 9.11. Submission to Jurisdiction; Waivers
    28  
Section 9.12. Notices
    29  
Section 9.13. Successors and Assigns
    29  
Section 9.14. Further Assurances
    29  
Section 9.15. Subrogation
    30  
Section 9.16. Application of Payments
    30  
Section 9.17. Specific Performance
    30  
Section 9.18. Headings
    30  
Section 9.19. Severability
    30  
Section 9.20. Counterparts; Integration; Effectiveness
    30  
Section 9.21. Entire Agreement
    30  
Section 9.22. Limitation by Law
    30  
Section 9.23. No Impairment
    31  
Section 9.24. Status of Obligations
    31  
Section 9.25. Counterclaims and Defenses by Obligor
    31  
ARTICLE 10 COLLATERAL AGENT
    31  
Section 10.01. Appointment of Collateral Agent
    31  
Section 10.02. Nature of Duties of Collateral Agent
    32  
Section 10.03. Lack of Reliance on Collateral Agent
    32  
Section 10.04. Certain Rights of Collateral Agent
    33  
Section 10.05. Reliance by Collateral Agent
    33  
Section 10.06. Collateral Agent’s Reimbursements and Indemnification
    33  
Section 10.07. Collateral Agent in its Individual Capacity
    33  

Intercreditor and Collateral
Agency Agreement

iii



--------------------------------------------------------------------------------



 



         
Section 10.08. Secured Parties as Owners
    34  
Section 10.09. Successor Collateral Agent
    34  
Section 10.10. Employment of Agents and Counsel
    34  
Section 10.11. Limitation on Liability of Secured Parties and Collateral Agent
    34  
 
       
ANNEXES
       
 
       
Annex 1 Security Documents
       

Intercreditor and Collateral
Agency Agreement

iv



--------------------------------------------------------------------------------



 



INTERCREDITOR
AND COLLATERAL AGENCY AGREEMENT
     THIS INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT dated as of
September 21, 2010 (the “Effective Date”) is entered into by and among ROYAL
BANK OF CANADA, in its capacity as administrative and collateral agent (in such
capacities, with its successors and assigns, the “First Lien Agent”) for the
First Lien Lenders (as defined below), in its capacity as administrative agent
and collateral agent (in such capacities, with its successors and assigns, the
“Second Lien Agent”) for the Second Lien Lenders (as defined below), and as
collateral agent for Secured Parties (as defined below) (in such capacity,
“Collateral Agent”) and POSTROCK KPC PIPELINE LLC, a Delaware limited liability
company, formerly known as and successor by conversion to Quest Pipelines (KPC),
a Kansas general partnership, and successor by merger to Quest Kansas Pipeline,
L.L.C. and Quest Kansas General Partner L.L.C. (“Obligor”; and together with
PostRock Energy Services Corporation, a Delaware corporation (“PESC”),
collectively called the “Borrowers” and individually called a “Borrower”).
Recitals
     A. The Borrowers, the First Lien Agent and certain financial institutions
(with their respective successors and assigns, the “First Lien Lenders”) are
parties to a Second Amended and Restated Credit Agreement dated as of
September 21, 2010 (as amended, supplemented, restated or otherwise modified
from time to time, the “First Lien Credit Agreement”), pursuant to which the
First Lien Lenders have agreed to make a $15,000,000 term loan to the Borrowers.
     B. PESC together with PostRock MidContinent Production, LLC, a Delaware
limited liability company (“MidContinent”), the Second Lien Agent and certain
lenders (with their respective successors and assigns, the “Second Lien
Lenders”) are parties to a Second Amended and Restated Credit Agreement dated as
of September 21, 2010 (as amended, supplemented, restated or otherwise modified
from time to time, the “Second Lien Credit Agreement”), pursuant to which the
Second Lien Lenders have make loans and issue letters of credit to or for PESC
and MidContinent.
     C. Pursuant to the Security Documents (as defined below) the Obligor has
granted liens and security interests in the Collateral (i) in favor of the First
Lien Agent, on behalf of the First Lien Secured Parties, as security for the
payment and performance of the First Lien Obligations and (ii) in favor of the
Second Lien Agent, on behalf of the Second Lien Secured Parties, as security for
the payment and performance of the Second Lien Obligations, which liens and
security interests are junior, subject and subordinated to the liens and
security interests in the Collateral in favor of the First Lien Agent.
     D. The First Lien Lenders have authorized the First Lien Agent and the
Second Lien Lenders have authorized the Second Lien Agent, on their respective
behalf, to enter into this Agreement to secure, inter alia, on a first lien
basis the First Lien Obligations and to secure on a second lien basis the Second
Lien Obligations.
     E. The Obligor, the First Lien Agent, on behalf of the First Lien Lenders,
the Second Lien Agent, on behalf of the Second Lien Lenders, and Collateral
Agent are entering into this Agreement to establish their relative rights with
respect to payment of their respective Obligations owed by the Obligor, to agree
as to the exercise of certain remedies and to appoint a collateral agent for the
purposes of dealing with the Security Documents and apportioning payments among
Secured Parties and for other purposes as set forth herein.
Intercreditor and Collateral
Agency Agreement

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:
ARTICLE 1 — DEFINITIONS
     Section 1.01. Defined Terms. The terms defined in the recitals shall have
the meanings assigned to those terms in such recitals, and the following terms
shall have the meanings assigned as follows:
     “Affiliate” means, as to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to be controlled by any
other Person if such other Person possesses, directly or indirectly, power to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.
     “Agreement” means this Agreement, as it may be supplemented, modified or
amended from time to time as permitted herein.
     “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101
et seq.), as amended from time to time.
     “Borrower” and Borrowers” have the meanings given those terms in the
introductory paragraph.
     “Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the laws of New York, or
are in fact closed.
     “Cash Management Obligations” means, with respect to the Obligor, any
obligations of the Obligor owed to the First Lien Agent or any First Lien Lender
(or any of their respective Affiliates) in respect of treasury management
arrangements, depositary or other cash management services.
     “Collateral” means the Obligor’s properties and rights described in the
Security Documents as security for any of the Obligations, and shall include any
amounts on deposit in any deposit account or securities account which have been
pledged to secure all or any portion of the Obligations.
     “Collateral Agent” has the meaning given that term in the introductory
paragraph.
     “Comparable Second Lien Security Document” means, in relation to any
Collateral subject to any First Lien Security Document, that Second Lien
Security Document that creates a security interest in the same Collateral,
granted by the Obligor.
     “DIP Financing” has the meaning given that term in Section 5.02.
     “Effective Date” has the meaning given that term in the introductory
paragraph.
     “Enforcement Action” means, with respect to the Collateral, the exercise of
any rights and remedies with respect to any Collateral securing the Obligations
or the commencement or prosecution of enforcement of any of the rights and
remedies under, as applicable, the First Lien Documents or the Second Lien
Documents, or applicable law, including without limitation the exercise of any
rights of set-off or recoupment, and the exercise of any rights or remedies of a
secured creditor under the UCC of an applicable jurisdiction or under the
Bankruptcy Code.
Intercreditor and Collateral
Agency Agreement

2



--------------------------------------------------------------------------------



 



     “First Lien Agent” has the meaning given that term in the introductory
paragraph and includes any successor agent under any First Lien Agreement if the
First Lien Credit Agreement is replaced, refunded or refinanced.
     “First Lien Agreement” means (i) the First Lien Credit Agreement and
(ii) any other credit agreement, loan agreement, note agreement, promissory
note, indenture or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, replace, refinance or refund in whole or in part the
indebtedness and other obligations outstanding under the First Lien Credit
Agreement or any other agreement or instrument referred to in this clause (ii).
Any reference to the First Lien Agreement hereunder shall be deemed a reference
to any First Lien Agreement then extant.
     “First Lien Collateral” means all assets, whether now owned or hereafter
acquired by the Obligor, in which a Lien is granted or purported to be granted
by the Obligor in favor of First Lien Secured Parties or in favor of Collateral
Agent for the benefit of First Lien Secured Parties, as security for any First
Lien Obligation.
     “First Lien Credit Agreement” has the meaning given that term in Recital A.
     “First Lien Documents” means the First Lien Agreement and each First Lien
Security Document.
     “First Lien Lenders” has the meaning given that term in Recital A and
includes any successor lenders under the First Lien Credit Agreement and any
successor lenders under any First Lien Agreement if the First Lien Credit
Agreement is replaced, refunded or refinanced.
     “First Lien Obligation Triggering Event” means (i) the occurrence and
continuance of an Event of Default under the First Lien Agreement, or
(ii) Collateral Agent shall have received from the First Lien Agent written
notice (y) that an “Event of Default” under the First Lien Agreement has
occurred and is continuing and (z) that the unpaid principal amount of the notes
under the First Lien Agreement and all interest accrued and unpaid thereon have
been declared to be then due and payable.
     “First Lien Obligations” means (i) all principal of and interest (including
without limitation any Post-Petition Interest) and premium (if any) on all loans
made pursuant to the First Lien Agreement, (ii) all reimbursement obligations
(if any) and interest thereon (including without limitation any Post-Petition
Interest) with respect to any letter of credit or similar instruments issued
pursuant to the First Lien Agreement, (iii) all Hedging Obligations of the
Obligor owed to a First Lien Secured Party, (iv) all Cash Management Obligations
of the Obligor, and (v) all fees, expenses and other amounts payable from time
to time pursuant to the First Lien Documents, in each of the foregoing cases
whether or not allowed or allowable against the Obligor or its estate in an
Insolvency Proceeding. To the extent any payment with respect to any First Lien
Obligation (whether by or on behalf of the Obligor, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any Second Lien Secured Party, receiver or similar Person,
then the obligation or part thereof originally intended to be satisfied shall,
for the purposes of this Agreement and the rights and obligations of the First
Lien Secured Parties and the Second Lien Secured Parties, be deemed to be
reinstated and outstanding as if such payment had not occurred.
     “First Lien Obligations Payment Date” means the first date on which (i) the
First Lien Obligations (other than those that constitute Unasserted Contingent
Obligations) have been indefeasibly paid in cash in full (or cash collateralized
or defeased in accordance with the terms of the First Lien
Intercreditor and Collateral
Agency Agreement

3



--------------------------------------------------------------------------------



 



Documents), (ii) all commitments, if any, to extend credit under the First Lien
Documents have been terminated, and (iii) there are no outstanding letters of
credit or similar instruments issued under the First Lien Documents (other than
such as have been cash collateralized or defeased in accordance with the terms
of the First Lien Security Documents).
     “First Lien Secured Parties” means the First Lien Agent, the First Lien
Lenders (or their Affiliates) and any other holders of First Lien Obligations,
including replacement First Lien Lenders, and Collateral Agent, acting in its
capacity as collateral agent for the benefit of First Lien Secured Parties under
any Security Document.
     “First Lien Security Documents” means (i) each Security Document executed
by Obligor granting a first priority Lien in favor of First Lien Agent for the
benefit of First Lien Secured Parties, or in favor of Collateral Agent, for the
benefit of First Lien Secured Parties, to secure First Lien Obligations and
(ii) and any other documents executed by Obligor that are designated under the
First Lien Agreement as “Collateral Documents” for purposes of this Agreement by
which Obligor grants a Lien in favor of First Lien Agent for the benefit of
First Lien Secured Parties, or in favor of Collateral Agent, for the benefit of
First Lien Secured Parties, to secure First Lien Obligations. For the avoidance
of doubt, First Lien Security Documents may also secure Second Lien Obligations.
     “First Liens” means (i) the first and prior liens and security interests
granted in the Collateral by Obligor in favor of the First Lien Agent on behalf
of the First Lien Secured Parties, as security for the payment and performance
of the First Lien Obligations and (ii) the first and prior liens and security
interests granted in the Collateral by Obligor in favor of the Collateral Agent
on behalf of the First Lien Secured Parties, as security for the payment and
performance of the First Lien Obligations.
     “Hedging Obligations” means, with respect to the Obligor, any obligations
of the Obligor owed to any First Lien Lender (or any of its Affiliates) in
respect of any Lender Hedging Agreement, including all unpaid amounts,
settlement amounts, indemnities, costs, expenses (including reasonable
attorneys’ fees), interest on past due amounts and other liabilities and
obligations then due and unpaid by the Obligor under such Lender Hedging
Agreement.
     “Indemnitee” has the meaning given that term in Section 9.09.
     “Indemnified Liabilities” has the meaning given that term in Section 9.09.
     “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.
     “ISDA” means the International Swaps and Derivatives Association, Inc.
     “Lender Hedging Agreement” means a Swap Contract between Obligor and a
First Lien Lender or an Affiliate of a First Lien Lender.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
deed to secure debt, lien, pledge, hypothecation, assignment, encumbrance,
charge or security interest in, on or of such asset, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset, and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
Intercreditor and Collateral
Agency Agreement

4



--------------------------------------------------------------------------------



 



     “MidContinent” has the meaning given that term in Recital B.
     “Obligations” means the First Lien Obligations and the Second Lien
Obligations.
     “Obligor” has the meaning given that term in the introductory paragraph.
     “Person” means, any person, individual, sole proprietorship, partnership,
joint venture, corporation, limited liability company, unincorporated
organization, association, institution, entity, party, including any government
and any political subdivision, agency or instrumentality thereof.
     “PESC” has the meaning given that term in the introductory paragraph.
     “Post-Petition Interest” means any interest or entitlement to fees or
expenses that accrues after the commencement of any Insolvency Proceeding,
whether or not allowed or allowable in any such Insolvency Proceeding.
     “Principal Agreements” means collectively the Principal First Lien
Agreements and the Principal Second Lien Agreements.
     “Principal First Lien Agreements” means the First Lien Agreement.
     “Principal Second Lien Agreements” means the Second Lien Credit Agreement.
     “Recovery” has the meaning given that term in Section 5.05.
     “Required First Lien Lenders” means “Required Lenders” as defined in the
First Lien Credit Agreement and includes any comparable defined term under any
First Lien Agreement if the First Lien Credit Agreement is replaced, refunded or
refinanced.
     “Required First Lien Secured Parties” has the meaning given that term in
Section 4.02(a).
     “Second Lien Agent” has the meaning given that term in the introductory
paragraph and includes any successor agent under any Second Lien Agreement if
the Second Lien Credit Agreement is replaced, refunded or refinanced.
     “Second Lien Agreement” means (i) the Second Lien Credit Agreement and
(ii) any other credit agreement, loan agreement, note agreement, promissory
note, indenture, or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, replace, refinance or refund in whole or in part the
indebtedness and other obligations outstanding under the Second Lien Credit
Agreement or other agreement or instrument referred to in this clause (ii). Any
reference to the Second Lien Agreement hereunder shall be deemed a reference to
any Second Lien Agreement then extant.
     “Second Lien Collateral” means all assets, whether now owned or hereafter
acquired by the Obligor, in which a Lien is granted or purported to be granted
by Obligor in favor of Second Lien Secured Parties, or in favor Collateral Agent
for the benefit of Second Lien Secured Parties, as security for any Second Lien
Obligation.
     “Second Lien Credit Agreement” has the meaning given that term in Recital
B.
     “Second Lien Documents” means each Second Lien Agreement and each Second
Lien Security Document
Intercreditor and Collateral
Agency Agreement

5



--------------------------------------------------------------------------------



 



     “Second Lien Lenders” has the meaning given that term in Recital B and
includes any successor lenders under the Second Lien Credit Agreement and any
successor lenders under any Second Lien Agreement if the Second Lien Credit
Agreement is replaced, refunded or refinanced.
     “Second Lien Obligation Triggering Event” means (i) the occurrence and
continuance of an Event of Default under the Second Lien Agreement or
(ii) Collateral Agent shall have received from the Second Lien Agent written
notice (a) that an “Event of Default” under the Second Lien Agreement has
occurred and is continuing and (b) that the unpaid principal amount of the notes
under the Second Lien Agreement and all interest accrued and unpaid thereon have
been declared to be then due and payable.
     “Second Lien Obligations” means (i) all principal of and interest
(including without limitation any Post-Petition Interest) and premium (if any)
on all indebtedness under the Second Lien Agreement, (ii) unpaid amounts,
settlement amounts, indemnities, costs, expenses (including reasonable
attorneys’ fees), interest due amounts and other similar liabilities and
obligations of PESC and/or MidContinent owed to a Second Lien Lender (or its
Affiliates, but not any non-Lender or any non-Lender Affiliate) in connection
with a Swap Contract; and (iii) all fees, expenses and other amounts payable
from time to time pursuant to the Second Lien Documents, in each case whether or
not allowed or allowable against PESC and/or MidContinent or their estates in an
Insolvency Proceeding. To the extent any payment with respect to any Second Lien
Obligation (whether by or on behalf of PESC and/or MidContinent, as proceeds of
security, enforcement of any right of setoff or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the First Lien Secured Parties and the Second
Lien Secured Parties, be deemed to be reinstated and outstanding as if such
payment had not occurred.
     “Second Lien Secured Parties” means the Second Lien Agent, the Second Lien
Lenders (or their Affiliates), and any other holders of Second Lien Obligations,
including replacement Second Lien Lenders, and Collateral Agent, acting in its
capacity as collateral agent for the benefit of Second Lien Secured Parties
under any Security Document.
     “Second Lien Security Documents” means (i) each Security Document executed
by Obligor granting a second priority Lien in favor of Second Lien Agent for the
benefit of Second Lien Secured Parties, or in favor of Collateral Agent, for the
benefit of Second Lien Secured Parties, to secure Second Lien Obligations and
(ii) any other documents executed by Obligor that are designated under the
Second Lien Agreement as “Collateral Documents” for purposes of this Agreement
by which Obligor grants a Lien in favor of Second Lien Agent for the benefit of
Second Lien Secured Parties, or in favor of Collateral Agent, for the benefit of
Second Lien Secured Parties, to secure Second Lien Obligations. For the
avoidance of doubt, Second Lien Security Documents may also secure First Lien
Obligations.
     “Second Liens” means (i) the second and junior liens and security interests
granted in the Collateral by Obligor in favor of the Second Lien Agent on behalf
of the Second Lien Secured Parties, as security for the payment and performance
of the Second Lien Obligations and (ii) the second and junior liens and security
interests granted in the Collateral by Obligor in favor of the Collateral Agent
on behalf of the Second Lien Secured Parties, as security for the payment and
performance of the Second Lien Obligations.
     “Secured Parties” means the First Lien Secured Parties and the Second Lien
Secured Parties.
     “Security Documents” means the guaranties, deeds of trust, mortgages,
security agreements, pledge agreements, and related financing statements listed
on Annex 1.
Intercreditor and Collateral
Agency Agreement

6



--------------------------------------------------------------------------------



 



     “Standstill Period” has the meaning given that term in Section 3.02(a)(i).
     “Swap Contract” means (a) any and all interest rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the ISDA, any International Foreign Exchange Master Agreement, or
any other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.
     “Transaction Documents” means this Agreement, the Principal Agreements and
the Security Documents.
     “Triggering Event” shall mean either a First Lien Obligation Triggering
Event or a Second Lien Obligation Triggering Event.
     “Unasserted Contingent Obligations” shall mean, at any time, First Lien
Obligations or Second Lien Obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities (excluding (i) the principal of,
and interest and premium (if any) on, and fees and expenses relating to, any
First Lien Obligation or Second Lien Obligation, as the case may be, and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Lien Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
     “UCC” shall mean the Uniform Commercial Code as in effect from time to time
in the State of New York.
     Section 1.02. Headings. Article and section headings of this Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the provisions of this Agreement.
     Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, renewed, replaced, increased, restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns; provided such successors and
assigns are permitted by the Principal Agreement to which such Person is a party
and such Person complies with Sections 9.05 and 9.13 hereof, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, and (d) all references herein to Recitals, Articles, Sections,
Exhibits and
Intercreditor and Collateral
Agency Agreement

7



--------------------------------------------------------------------------------



 



Annexes shall be construed to refer to Recitals, Articles and Sections of, and
Exhibits and Annexes to, this Agreement unless otherwise indicated.
ARTICLE 2 – LIEN PRIORITIES.
     Section 2.01. Subordination of Second Liens.
     (a) Any and all Liens granted by Obligor now existing or hereafter created
or arising in favor of any Second Lien Secured Party, or in favor of Collateral
Agent for the benefit of Second Lien Secured Parties, securing the Second Lien
Obligations, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, are expressly junior in priority, operation and
effect to any and all Liens granted by Obligor now existing or hereafter created
or arising in favor of the First Lien Secured Parties, or in favor of Collateral
Agent for the benefit of First Lien Secured Parties, securing the First Lien
Obligations, notwithstanding (i) anything to the contrary contained in any
agreement or filing to which any Second Lien Secured Party may now or hereafter
be a party, and regardless of the time, order or method of grant, attachment,
recording or perfection of any financing statements or other Liens or any defect
or deficiency or alleged defect or deficiency in any of the foregoing, (ii) any
provision of the UCC or any applicable law or any First Lien Document or Second
Lien Document or any other circumstance whatsoever and (iii) the fact that any
such Liens in favor of any First Lien Secured Party or in favor of the
Collateral Agent for the benefit of First Lien Secured Parties securing any of
the First Lien Obligations are (x) subordinated to any Lien granted by Obligor
securing any obligation of the Obligor other than the Second Lien Obligations or
(y) otherwise subordinated, voided, avoided, invalidated or lapsed.
     (b) No First Lien Secured Party or Second Lien Secured Party shall object
to or contest, or support any other Person in contesting or objecting to, in any
proceeding (including without limitation, any Insolvency Proceeding), the
validity, extent, perfection, priority or enforceability of any security
interest in the Collateral granted to the other or to the Collateral Agent.
Notwithstanding any failure by any First Lien Secured Party or Second Lien
Secured Party or by Collateral Agent on their behalf to perfect its security
interests in the Collateral or any avoidance, invalidation or subordination by
any third party or court of competent jurisdiction of the security interests in
the Collateral granted to the First Lien Secured Parties or the Second Lien
Secured Parties, or to the Collateral Agent for their benefit, the priority and
rights as between the First Lien Secured Parties and the Second Lien Secured
Parties with respect to the Collateral and proceeds thereof shall be as set
forth herein.
     Section 2.02. Nature of First Lien Obligations.
The Second Lien Agent on behalf of itself and the other Second Lien Secured
Parties acknowledges that, subject to Section 6.02, the terms of the First Lien
Obligations may be modified, extended or amended from time to time, and that the
aggregate amount of the First Lien Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the Second Lien
Secured Parties and without affecting the provisions hereof. The Lien priorities
provided in Section 2.01 shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the First
Lien Obligations or the Second Lien Obligations, or any part thereof.
     Section 2.03 Status of Liens: Collateral.
     (a) The First Lien Agent, for itself and on behalf of the First Lien
Lenders, and the Second Lien Agent, for itself and on behalf of the Second Lien
Lenders, agrees that, subject to Section 4.03 and notwithstanding anything to
the contrary contained in any First Lien Document or Second Lien
Intercreditor and Collateral
Agency Agreement

8



--------------------------------------------------------------------------------



 



Document, (i) all First Lien Secured Parties shall rank pari passu in priority
with respect to any First Lien on any Collateral securing the First Lien
Obligations, and (ii) all First Liens on any Collateral securing any First Lien
Obligations shall rank pari passu with one another.
     (b) The First Lien Agent, for itself and on behalf of the First Lien
Lenders, agrees (i) that if any such Person takes any additional Collateral in
respect of any First Lien Obligations, such Person shall take any and all action
necessary to create and perfect First Liens on any such Collateral in favor of
the other First Lien Lenders for the equal and ratable benefit of all First Lien
Lenders (subject to Section 4.03), including, without limitation, executing and
delivering mortgages, security agreements, financing statements, amendments to
financing statements, and any other agreements, documents, certificates or
instruments necessary to accomplish the foregoing and (ii) to take any and all
action necessary to create and perfect Second Liens on any such Collateral in
favor of the Second Lien Lenders for the equal and ratable benefit of all Second
Lien Lenders (subject to Section 4.03).
     (c) The First Lien Agent, for itself and on behalf of the First Lien
Lenders, and the Second Lien Agent, for itself and on behalf of the Second Lien
Lenders, agrees to take any and all action necessary to cause Collateral Agent
to be designated as the sole secured party for the benefit of the First Lien
Agent, First Lien Lenders, Second Lien Agent and Second Lien Lenders, in respect
of any Lien on any Collateral securing the First Lien Obligations or the Second
Lien Obligations, including, without limitation, executing and delivering
mortgages, security agreements, financing statements, amendments to financing
statements, and any other agreements, documents, certificates or instruments
evidencing or required or permitted to be filed to create or perfect a Lien on
Collateral.
     (d) The First Lien Agent, for itself and on behalf of the First Lien
Lenders, the Second Lien Agent, for itself and on behalf of the Second Lien
Lenders and the Obligor will from time to time sign, execute, deliver and file,
alone or with Collateral Agent or any other Secured Party, and hereby authorizes
Collateral Agent to file, any financing statements or security agreements
pertaining to the Collateral, or any part thereof; and take all further action
that may be necessary or desirable, or that Collateral Agent may reasonably
request, to confirm, perfect, preserve and protect the security interests
intended to be granted under the Security Documents, and in addition, each of
the Secured Parties and the Obligor hereby authorizes Collateral Agent to
execute and deliver on behalf of such Person and to file such other financing
statements or security agreements without the signature of such Person either in
Collateral Agent’s name or in the name of such Person and as agent and
attorney-in-fact for such Person. Each Secured Party and the Obligor shall do
all such additional and further acts or things, give such assurances and execute
such agreements, documents, certificates or instruments as Collateral Agent
requires to vest more completely in and assure to Collateral Agent and Secured
Parties their rights under this Agreement (including this Section 2.03),
including, without limiting the generality of the foregoing, marking
conspicuously each note or other instrument evidencing the First Lien
Obligations and Second Lien Obligations with the legend described in
Section 2.05(b) and, at the request of Collateral Agent, each of its records
pertaining to the Collateral with such legend.
     Section 2.04. Agreements Regarding Actions to Perfect Liens.
     (a) The Second Lien Agent on behalf of itself and the other Second Lien
Secured Parties agrees that UCC-1 financing statements, mortgages, patent,
trademark or copyright filings or other filings or recordings filed or recorded
by or on behalf of the Second Lien Agent shall be in form satisfactory to the
First Lien Agent.
     (b) The Collateral Agent hereby acknowledges that, to the extent that it
holds, or a third party holds on its behalf, physical possession of or “control”
(as defined in the UCC) over Collateral pursuant to the First Lien Security
Documents, such possession or control is also for the benefit of the Second Lien
Intercreditor and Collateral
Agency Agreement

9



--------------------------------------------------------------------------------



 



Agent and the other Second Lien Secured Parties for purposes of perfecting their
security interest in such Collateral. Nothing in the preceding sentence shall be
construed to impose any duty on the Collateral Agent (or any third party acting
on its behalf) with respect to such Collateral or provide the Second Lien Agent
or any other Second Lien Secured Party with any rights with respect to such
Collateral beyond those specified in this Agreement and the Second Lien Security
Documents; provided that subsequent to the occurrence of the First Lien
Obligations Payment Date, the Collateral Agent shall promptly deliver written
notice of the occurrence of same to Second Lien Agent and shall (x) deliver to
the Second Lien Agent, at the Borrowers’ sole cost and expense, the Collateral
in its possession or control together with any necessary endorsements to the
extent required by the Second Lien Documents, and shall deliver to Borrowers
written notice of such action, or (y) direct and deliver such Collateral as a
court of competent jurisdiction otherwise directs, and provided further that the
provisions of this Agreement are intended solely to govern the respective Lien
priorities as between the First Lien Secured Parties and the Second Lien Secured
Parties, and shall not impose on the Collateral Agent or the First Lien Secured
Parties any obligations in respect of the disposition of any Collateral (or any
proceeds thereof) that would conflict with prior perfected Liens or any claims
thereon in favor of any other Person that is not a Secured Party.
     Section 2.05. Legends.
     (a) The Collateral Agent, First Lien Agent (on behalf of itself and the
other First Lien Secured Parties) and Second Lien Agent (on behalf of itself and
the other Second Lien Secured Parties) agree that all mortgages, deeds of trust,
deeds and similar instruments not concurrently granting a Lien to the Collateral
Agent for the benefit of the First Lien Secured Parties now or hereafter filed
against real property in favor of Second Lien Agent or Collateral Agent for the
benefit solely of the Second Lien Secured Parties, shall be in form satisfactory
to the First Lien Agent and shall contain the following notation: “ALL LIENS
GRANTED BY THIS INSTRUMENT SHALL, TO THE EXTENT SET FORTH IN THE INTERCREDITOR
AND COLLATERAL AGENCY AGREEMENT DATED SEPTEMBER 21, 2010 BY AND AMONG POSTROCK
ENERGY SERVICES CORPORATION, POSTROCK KPC PIPELINE, LLC, ROYAL BANK OF CANADA,
AS FIRST LIEN AGENT, ROYAL BANK OF CANADA, AS SECOND LIEN AGENT, ROYAL BANK OF
CANADA, AS COLLATERAL AGENT, AND PARTIES THERETO, BE SUBORDINATE AND JUNIOR TO
ALL LIENS GRANTED BY GRANTOR TO SECURE THE FIRST LIEN OBLIGATIONS REGARDLESS OF
THE RELATIVE PRIORITY OF SUCH LIENS, SUCH INTERCREDITOR AND COLLATERAL AGENCY
AGREEMENT BEING INCORPORATED HEREIN AND BY THIS REFERENCE BEING MADE A PART
HEREOF.”
     (b) Upon written request from the Collateral Agent, each Secured Party
shall mark, or cause to be marked, at all times on each note or other instrument
evidencing the Obligations to which it is a holder a legend, in form and
substance satisfactory to Collateral Agent, indicating that with respect to
Obligations of the Obligor, the rights, remedies and obligations of the Obligor
and the holders of such note or other instrument shall be limited by and subject
to the terms of this Agreement.
     Section 2.06 No New Second Liens. So long as the First Lien Obligations
Payment Date has not occurred, the parties hereto agree that no Second Lien
Secured Party shall acquire or hold any Lien on any assets of the Obligor
securing any Second Lien Obligation which assets are not also subject to a First
Lien in favor of the First Lien Secured Parties under the First Lien Documents
or under Security Documents. If any Second Lien Secured Party shall (nonetheless
and in breach hereof) acquire or hold any Lien on any assets of the Obligor
securing any Second Lien Obligation which assets are not also subject to a First
Lien in favor of the First Lien Secured Parties under the First Lien Documents,
then the Second Lien Agent (or the relevant Second Lien Secured Party) shall,
and shall be deemed to have, without the need for any further consent of any
other Second Lien Secured Party and notwithstanding anything to the contrary in
any other Second Lien Document be deemed to hold and have held such Lien
Intercreditor and Collateral
Agency Agreement

10



--------------------------------------------------------------------------------



 



for the benefit of the First Lien Agent as security for the First Lien
Obligations and shall assign such Lien to the Collateral Agent or the First Lien
Agent (in which case the Second Lien Agent may retain a junior second priority
lien on such assets subject to the terms hereof).
     Section 2.07. Similar Liens and Agreements. The parties hereto agree that
it is their intention that the First Lien Collateral and the Second Lien
Collateral be identical. To the extent that, notwithstanding this Section 2.07,
the First Lien Collateral and Second Lien Collateral are not identical, the
Second Lien Agent, on behalf of Second Lien Secured Parties, agrees that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens on Second Lien Collateral that is not First Lien Collateral, shall be
subject to Section 4.03. In furtherance of the foregoing, the parties hereto
agree, subject to the other provisions of this Agreement:
     (a) upon reasonable request by the First Lien Agent or the Second Lien
Agent, to cooperate in good faith (and to direct their counsel to cooperate in
good faith) from time to time in order to determine the specific items included
in the First Lien Collateral and the Second Lien Collateral and the steps taken
to perfect their respective Liens thereon and the identity of the respective
parties obligated under the First Lien Documents and the Second Lien Documents;
     (b) that the documents and agreements creating or evidencing the First Lien
Collateral and the Second Lien Collateral and guarantees for the First Lien
Obligations and the Second Lien Obligations shall be Security Documents or
otherwise in all material respects the same forms of documents other than with
respect to the First Lien and Second Lien nature of the obligations and
Collateral thereunder; and
     (c) that in the event either First Lien Agent shall obtain or record any
First Lien Documents in favor of First Lien Agent granting Liens on Collateral
to secure First Lien Obligations, or Second Lien Agent shall obtain or record
any Second Lien Documents in favor of Second Lien Agent granting Liens on
Collateral to secure Second Lien Obligations, and such First Lien Documents or
Second Lien Documents are not Security Documents, then First Lien Agent or
Second Lien Agent, as the case may be, shall notify the other of such
documentation and provide a copy thereof.
ARTICLE 3 ENFORCEMENT RIGHTS
     Section 3.01. Separate Debts. The amounts payable by the Obligor to each
Secured Party at any time under any of the Principal Agreements to which such
Secured Party is a party shall be separate and independent debts, and each
Secured Party shall be entitled to enforce any right arising out of the
applicable Principal Agreement to which it is a party, subject to the terms
thereof and of this Agreement. First Lien Agent, for itself and on behalf of the
First Lien Lenders, and Second Lien Agent, for itself and on behalf of the
Second Lien Lenders each hereby agrees that no Secured Party other than
Collateral Agent (in its capacity as such) shall have any right individually to
realize upon any Liens granted under the Security Documents, it being understood
and agreed that such remedies may be exercised only by Collateral Agent for the
benefit of Secured Parties.
     Section 3.02. Limits of Enforcement of Second Lien. Until the First Lien
Obligations Payment Date has occurred, whether or not a Insolvency Proceeding
has been commenced by or against the Obligor:
     (a) The Second Lien Agent and the Second Lien Secured Parties (and
Collateral Agent, on behalf of Second Lien Agent or Second Lien Secured Parties,
under any Security Document):
     (i) will not exercise or seek to exercise any rights or remedies (including
setoff) with respect to the Collateral (including, without limitation, the
exercise of any right under any
Intercreditor and Collateral
Agency Agreement

11



--------------------------------------------------------------------------------



 



lockbox agreement, account control agreement, landlord waiver or bailee’s letter
or similar agreement or arrangement to which the Second Lien Agent or any Second
Lien Secured Party is a party), or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure);
provided, however, that the Second Lien Agent may exercise (and direct
Collateral Agent to exercise, pursuant to any Security Document) any or all such
rights and remedies of Second Lien Secured Parties under any Second Lien
Security Document after the passage of a period of 179 days from the date of
delivery of a notice in writing to the First Lien Agent that an Event of Default
(as defined in the Second Lien Agreement) has occurred under the Second Lien
Documents and the Second Lien Obligations have been accelerated (with respect to
each individual Event of Default, each a “Standstill Period”) which notice may
only be delivered following the occurrence of and during the continuation of an
Event of Default (as defined in the Second Lien Agreement) under the Second Lien
Documents and the Second Lien Obligations have been accelerated; provided,
further, however, notwithstanding anything herein to the contrary, in no event
shall the Second Lien Agent or any Second Lien Secured Party exercise or
continue to exercise any rights or remedies with respect to the Collateral if,
notwithstanding the expiration of any outstanding Standstill Period, the First
Lien Agent or First Lien Lenders (or the Collateral Agent on their behalf) shall
have commenced and are diligently pursuing the exercise of any of their rights
or remedies with respect the Collateral (prompt notice of such exercise to be
given to the Second Lien Agent),
     (ii) will not contest, protest or object to any foreclosure proceeding or
action brought by the Collateral Agent, the First Lien Agent or any First Lien
Secured Party or any other exercise by the Collateral Agent, the First Lien
Agent or any First Lien Secured Party, of any rights and remedies relating to
the Collateral under the First Lien Documents or otherwise, and
     (iii) subject to its rights under clause (a)(i) above, will not object to
the forbearance by the Collateral Agent, the First Lien Agent or any First Lien
Secured Party from bringing or pursuing any foreclosure proceeding or action or
any other exercise of any rights or remedies relating to the Collateral.
     Section 3.03. Election to Pursue Remedies. Except as provided in
Section 3.02(a)(i) hereof following the expiration of a Standstill Period, the
First Lien Secured Parties shall have the exclusive right (and under any
Security Document shall have the exclusive right to instruct the Collateral
Agent) to take and continue any Enforcement Action with respect to the
Collateral, without any consultation with or consent of any Second Lien Secured
Party, but subject to the proviso set forth in Section 5.01. Upon the occurrence
and during the continuance of a First Lien Obligation Triggering Event, subject
to the provisions of this Agreement, the First Lien Agent and the other First
Lien Secured Parties may (and under any Security Document may instruct the
Collateral Agent on their behalf to) take and continue any Enforcement Action in
such order and manner as they may determine in their sole discretion.
     Section 3.04. Duty of Collateral Agent.
     (a) Collateral Agent shall not be obligated to follow any instructions of
Second Lien Secured Parties if such instructions conflict with the provisions of
this Agreement, any Security Document or any applicable law or Collateral Agent
determines, in its sole and absolute discretion, that such instructions are
ambiguous, inconsistent, in conflict with previously received instructions or
otherwise insufficient to direct the actions of Collateral Agent provided that
Collateral Agent explains the grounds for a refusal based on a deficiency of
instructions. On and after the First Lien Obligations Payment Date, and at any
time prior thereto following the expiration of any applicable Standstill Period
pursuant to Section 3.02(a)(i) above, and subject to the last proviso of
Section 3.02(a)(i), the first sentence of this Section
Intercreditor and Collateral
Agency Agreement

12



--------------------------------------------------------------------------------



 



3.04(a) and Article 10 hereof, Collateral Agent agrees that it shall follow
instructions of Second Lien Secured Parties with respect to the Collateral and
Security Documents.
     (b) Collateral Agent shall not be obligated to follow any instructions of
Required First Lien Secured Parties if: (i) such instructions conflict with the
provisions of this Agreement, any Principal Agreement, any Security Document or
any applicable law, (ii) Collateral Agent determines, in its sole and absolute
discretion, that such instructions are ambiguous, inconsistent, in conflict with
previously received instructions or otherwise insufficient to direct the actions
of Collateral Agent; provided that Collateral Agent explains the grounds for a
refusal based on a deficiency of instructions, or (iii) Collateral Agent has not
been adequately indemnified to its satisfaction. Nothing in this Agreement shall
impair the right of Collateral Agent in its discretion to take any action
authorized under this Agreement or any Security Document, to the extent that the
consent of any party hereto is not required or to the extent such action is not
prohibited by the terms hereof or thereof, which it deems proper and consistent
with the instructions given by First Lien Secured Parties as provided for herein
or otherwise in the best interest of First Lien Secured Parties. In the absence
of written instructions from any party hereto for any particular matter,
Collateral Agent shall have no duty to take or refrain from taking any action
unless such action or inaction is explicitly required by the terms of this
Agreement, the Security Documents or applicable law. Collateral Agent shall have
no duty with respect to (i) a Triggering Event unless it first receives notice
that a Triggering Event has occurred or (ii) the expiration of any Standstill
Period unless it first receives notice that such Standstill Period has expired.
     (c) Beyond its duties expressly provided herein or in the Security
Documents and its duties to account to Secured Parties and/or the Obligor for
monies and other property received by it hereunder or under any Security
Document, Collateral Agent shall have no implied duty to Secured Parties or the
Obligor as to any property belonging to the Obligor (whether or not the same
constitutes Collateral) in its possession or control or in the possession or
control of any of its agents or nominees, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto or available at law or otherwise.
     (d) Nothing in this Section 3.04 shall impair the right of any Secured
Party to exercise its rights of netting or set-off, if any.
     Section 3.05 Standstill and Waivers. The Second Lien Agent, on behalf of
itself and the other Second Lien Secured Parties, agrees that, until the First
Lien Obligations Payment Date has occurred, subject to the proviso set forth in
Section 5.01 and except as permitted by Section 3.02(a):
     (a) they will not take or cause to be taken any action, the purpose or
effect of which is to make any Lien in respect of any Second Lien Obligation
pari passu with or senior to, or to give any Second Lien Secured Party any
preference or priority relative to, the Liens with respect to the First Lien
Obligations or the First Lien Secured Parties with respect to any of the
Collateral;
     (b) they will not oppose, object to, interfere with, hinder or delay, in
any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Collateral by the Collateral
Agent, the First Lien Agent or any other First Lien Secured Party or any other
Enforcement Action taken by or on behalf of the Collateral Agent, the First Lien
Agent or any other First Lien Secured Party;
     (c) they have no right to (x) direct either the Collateral Agent, the First
Lien Agent or any other First Lien Secured Party to exercise any right, remedy
or power with respect to the Collateral or pursuant to the First Lien Security
Documents or (y) consent or object to the exercise by the Collateral Agent, the
First Lien Agent or any other First Lien Secured Party of any right, remedy or
power with
Intercreditor and Collateral
Agency Agreement

13



--------------------------------------------------------------------------------



 



respect to the Collateral or pursuant to the First Lien Security Documents or to
the timing or manner in which any such right is exercised or not exercised (or,
to the extent they may have any such right described in this clause (c), whether
as a junior Lien creditor or otherwise, they hereby irrevocably waive such
right), except to the extent such exercise was in violation of this Agreement;
     (d) without waiving any rights to take action as unsecured creditors, they
will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against either Collateral
Agent, First Lien Agent or any other First Lien Secured Party seeking damages
from or other relief by way of specific performance, instructions or otherwise,
with respect to, and none of the Collateral Agent, First Lien Agent nor any
other First Lien Secured Party shall be liable for, any action taken or omitted
to be taken by the Collateral Agent, the First Lien Agent or any other First
Lien Secured Party with respect to the Collateral or pursuant to the First Lien
Documents, so long as such actions or omissions were not taken in violation of
this Agreement;
     (e) without waiving any rights to take action as unsecured creditors, they
will not make any judicial or nonjudicial claim or demand or commence any
judicial or non-judicial proceedings against the Obligor under or with respect
to any Second Lien Security Document seeking payment or damages from or other
relief by way of specific performance, instructions or otherwise under or with
respect to any Second Lien Security Document (other than filing a proof of
claim) or exercise any right, remedy or power under or with respect to, or
otherwise take any action to enforce, other than filing a proof of claim, any
Second Lien Security Document;
     (f) they will not commence judicial or nonjudicial foreclosure proceedings
with respect to, seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of,
exercise any right, remedy or power with respect to, or otherwise take any
action to enforce their interest in or realize upon, the Collateral or pursuant
to the Second Lien Security Documents; or
     (g) they will not seek, and hereby waive any right, to have the Collateral
or any part thereof marshaled upon any foreclosure or other disposition of the
Collateral.
     Section 3.06. Judgment Secured Parties. In the event that any Second Lien
Secured Party becomes a judgment Lien creditor in respect of Collateral as a
result of its enforcement of its rights as an unsecured creditor, such judgment
Lien shall be subject to the terms of this Agreement for all purposes (including
in relation to the First Liens and the First Lien Obligations) to the same
extent as all other Liens, securing the Second Lien Obligations (created
pursuant to the Second Lien Security Documents) subject to this Agreement.
     Section 3.07. Cooperation. The Second Lien Agent, on behalf of itself and
the other Second Lien Secured Parties, agrees that each of them shall take such
actions as the Collateral Agent or the First Lien Agent shall reasonably request
in connection with the exercise by the Collateral Agent or the First Lien
Secured Parties of their rights set forth herein.
     Section 3.08. No Additional Rights For the Borrowers Hereunder. Except as
provided in Section 3.09, if any First Lien Secured Party or Second Lien Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, the Borrowers shall not be entitled to use such violation as a
defense to any action by any First Lien Secured Party or Second Lien Secured
Party, nor to assert such violation as a counterclaim or basis for set off or
recoupment against any First Lien Secured Party or Second Lien Secured Party.
Intercreditor and Collateral
Agency Agreement

14



--------------------------------------------------------------------------------



 



     Section 3.09. Actions Upon Breach.
     (a) If any Second Lien Secured Party, contrary to this Agreement, commences
or participates in any action or proceeding against the Borrowers or the
Collateral, the Borrowers, with the prior written consent of the First Lien
Agent, may interpose as a defense or dilatory plea the making of this Agreement,
and any First Lien Secured Party may intervene and interpose such defense or
plea in its or their name or in the name of either Borrower or both Borrowers,
as applicable.
     (b) Should any Second Lien Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Lien Secured Party (in its or their own
name or in the name of either Borrower or both Borrowers, as applicable) or the
Borrowers, as applicable, may obtain relief against such Second Lien Secured
Party by injunction, specific performance and/or other appropriate equitable
relief, it being understood and agreed by the Second Lien Agent on behalf of
each Second Lien Secured Party that (i) the First Lien Secured Parties’ damages
from its actions may at that time be difficult to ascertain and may be
irreparable, and (ii) each Second Lien Secured Party waives any defense that the
Borrowers and/or the First Lien Secured Parties cannot demonstrate damage and/or
be made whole by the awarding of damages.
ARTICLE 4 APPLICATION OF PROCEEDS OF COLLATERAL;
DISPOSITIONS AND RELEASES OF COLLATERAL; INSPECTION AND INSURANCE
     Section 4.01. Notices under Related Documents.
     (a) Each Secured Party agrees: (i) to deliver to Collateral Agent, at the
same time it makes delivery to the Obligor, a copy of any notice of default,
notice of intent to accelerate or notice of acceleration with respect to any of
the Obligations subject to this Agreement; and (ii) to deliver to Collateral
Agent, at the same time it makes delivery to any other Person, a copy of any
notice of the commencement of any judicial proceeding and a copy of any other
notice with respect to the exercise of remedies with respect to the Obligations
subject to this Agreement.
     (b) Collateral Agent shall deliver to each Secured Party (or their
designated representative if a group) promptly upon receipt thereof (and in any
event within two Business Days), duplicates or copies of any notice received by
it under Section 4.01(a) and all notices, requests and other instruments
received by Collateral Agent under or pursuant to this Agreement or any Security
Document, to the extent that the same shall not have been previously furnished
to such Secured Party pursuant hereto or thereto.
     Section 4.02. Voting Procedure.
     (a) When this Agreement requires or permits a vote prior to the First Lien
Obligations Payment Date, the Collateral Agent shall poll each First Lien
Secured Party in order to determine the vote of First Lien Secured Parties
holding more than 662/3% of the total dollar value of First Lien Obligations
owing at the time of such poll (“Required First Lien Secured Parties”). Such
majority vote shall be binding upon all First Lien Secured Parties, whether they
voted with the majority or not. The Obligor and First Lien Secured Parties may
rely on Collateral Agent with regard to any such vote without any duty of
further inquiry.
     (b) After the occurrence of the First Lien Obligations Payment Date, the
Collateral Agent shall poll each Second Lien Secured Party in order to determine
the vote of Second Lien Secured Parties holding at least 51% of the total dollar
value of Second Lien Obligations owing at the time of such poll.
Intercreditor and Collateral
Agency Agreement

15



--------------------------------------------------------------------------------



 



Such majority vote shall be binding upon all Second Lien Secured Parties,
whether they voted with the majority or not. The Obligor and Second Lien Secured
Parties may rely on Collateral Agent with regard to any such vote without any
duty of further inquiry.
     (c) For purposes of this Section 4.02, in determining the total dollar
value of First Lien Obligations or the total dollar value of Second Lien
Obligations with respect to any Lender Hedging Agreement, the methodology
specified in Clause “THIRD” of Section 4.03(a) shall be used to calculate the
total dollar value of any Lender Hedging Agreement.
     Section 4.03. Application of Proceeds; Turnover Provisions. Upon the
occurrence and during the continuance of a Triggering Event and following any
Enforcement Action, all proceeds of Collateral (including without limitation any
interest earned thereon but net of any taxes, assessments or prior Liens)
resulting from the sale, collection or other disposition of Collateral in
connection with or resulting from any Enforcement Action, and whether or not
pursuant to an Insolvency Proceeding, shall be promptly distributed by the
Collateral Agent in the following order of priority:
     (a) first, with respect to the First Lien Obligations, to the First Lien
Agent for application to the First Lien Obligations, until the First Lien
Obligations Payment Date has occurred, in the following order of priority:
     (1) FIRST: to the payment of enforcement expenses incurred by the
Collateral Agent;
     (2) SECOND: to the ratable payment of all fees, expenses and indemnities
for which the First Lien Agent or First Lien Lenders have not been paid or
reimbursed in accordance with the First Lien Documents (as used in this
subsection, a “ratable payment” for any First Lien Lender or the First Lien
Agent shall be, on any date of determination, that proportion which the portion
of the total fees, expenses and indemnities owed to such First Lien Lender or
the First Lien Agent bears to the total aggregate fees, expenses and indemnities
owed to all First Lien Lenders and the First Lien Agent on such date of
determination);
     (3) THIRD: to the ratable payment of accrued and unpaid letter of credit
fees, the outstanding amount of unreimbursed drawings under letters of credit,
accrued and unpaid interest on, and principal of, the outstanding amount of
loans and the outstanding amount of obligations under Lender Hedging Agreements
(it being understood that for purposes of this clause (3) the “outstanding
amount of obligations under Lender Hedging Agreements” refers to payments owing
in connection with an Early Termination Date as defined in the 2002 Master
Agreement form promulgated by the ISDA (or equivalent type payment obligation if
some other form of Swap Contract is in effect)(as used in this subsection,
“ratable payment” means for any First Lien Lender (or First Lien Lender
Affiliate, in the case of Lender Hedging Agreements), on any date of
determination, that proportion which the outstanding amount of accrued and
unpaid letter of credit fees, unreimbursed drawings under letters of credit,
accrued and unpaid interest on, and principal of, the outstanding amount of
loans and the outstanding amount of obligations under Lender Hedging Agreements
owed to such First Lien Lender (or First Lien Lender Affiliate, in the case of
Lender Hedging Agreements) bears to the outstanding amount of accrued and unpaid
letter of credit fees, unreimbursed drawings under letters of credit, accrued
and unpaid interest on, and principal of, the outstanding amount of loans and
the outstanding amount of obligations under Lender Hedging Agreements owed to
all First Lien Lenders)(and First Lien Lender Affiliates, in the case of Lender
Hedging Agreements);
     (4) FOURTH: to cash collateralize the letters of credit; and
Intercreditor and Collateral
Agency Agreement

16



--------------------------------------------------------------------------------



 



     (5) FIFTH: to the payment of the remaining First Lien Obligations, if any,
in the order and manner the Required First Lien Secured Parties deem
appropriate; and
     (b) after the First Lien Obligations Payment Date has occurred and the
First Lien Obligations have been repaid in full, to the Second Lien Agent for
application to the Second Lien Obligations in accordance with the terms of the
Second Lien Documents.
     Section 4.04. Payments by Collateral Agent. All payments hereunder by
Collateral Agent to First Lien Agent, for the benefit of First Lien Lenders, and
Second Lien Agent, for the benefit of Second Lien Lenders, shall be for
distribution in the manner set forth in the First Lien Agreement or Second Lien
Agreement, respectively. In the event any other payment is due to a group of
Secured Parties under a Principal Agreement to which they are a party,
Collateral Agent shall make such payment to their representative for
distribution by it in accordance with the terms of such Principal Agreement.
     Section 4.05. Notice of Amount of Obligations. Upon receipt of any proceeds
of Collateral to be distributed pursuant to Section 4.03, Collateral Agent shall
give Secured Parties notice thereof, and each Secured Party (or its
representative) shall within five (5) Business Days notify Collateral Agent of
the amount of Obligations owing to it or its group. Such notification shall
state the amount of its (or their) Obligations and how much is then due and
owing. If requested by Collateral Agent, each Secured Party (or its
representative) shall demonstrate that the amounts set forth in its notice are
actually owing to such Secured Party to the satisfaction of Collateral Agent.
Notwithstanding the foregoing, Collateral Agent may conclusively rely on
information in such notices without investigation.
     Section 4.06. Pro Rata Treatment; Participations. It is agreed that
(a) prior to the occurrence and continuance of a Triggering Event, each Secured
Party shall be entitled to receive and retain for its own account, and shall
never be required to disgorge to Collateral Agent or any other Secured Party
hereunder or acquire direct or participating interests in such Secured Party’s
Obligations, scheduled payments or voluntary prepayments, payments for the
redemption or purchase of principal, interest, fees and premium, if any,
settlement payments and any other payments in respect of the First Lien
Documents or Second Lien Documents, all in compliance with the terms thereof
(subject to any provision otherwise in the First Lien Agreement or Second Lien
Agreement dealing with sharing among First Lien Lenders and Second Lien Lenders,
respectively), and (b) after the occurrence and during the continuance of a
Triggering Event, all proceeds shall be applied by Collateral Agent and shared
first, by the First Lien Secured Parties ratably as set forth in Section 4.03
and after the First Lien Obligations Payment Date, then shared by the Second
Lien Secured Parties to be shared ratably by them. In the event that any First
Lien Secured Party shall obtain payment after the occurrence and during the
continuance of a Triggering Event, whether in whole or in part, from proceeds
(other than payments made by Collateral Agent in accordance with Section 4.03 in
respect of its portion of the First Lien Obligations, such First Lien Secured
Party shall (i) promptly notify Collateral Agent (which may conclusively rely on
such notice) and (ii) purchase for cash from such other First Lien Secured
Party(ies) holding a First Lien Obligation a participation in such Obligations
held by such other First Lien Secured Party(ies) holding a First Lien Obligation
in the priority set forth in Section 4.03. Each Obligor expressly consents to
the foregoing arrangements and agrees that any Secured Party holding such a
participation may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Obligor to such
Secured Party as fully as if such Secured Party had made a loan directly to the
Obligor in the amount of such participation.
     Section 4.07. Release of Collateral.
     (a) Collateral Agent may not release any Collateral under any of the First
Lien Security Documents, except (i) Collateral destroyed, lost, worn out,
damaged or having only salvage value or no
Intercreditor and Collateral
Agency Agreement

17



--------------------------------------------------------------------------------



 



longer used or useful in the business in which it is used, (ii) to the extent
that the Obligor has provided replacement Collateral and (iii) releases of
Collateral permitted by Section 7.07 of the First Lien Credit Agreement.
     (b) The release of any Collateral from the terms of the Security Documents
shall not be deemed to impair the security under the Security Documents in
contravention of the provisions thereof if and to the extent the Collateral is
released pursuant to Section 4.07 and the Security Documents.
     Section 4.08. Releases of Second Lien.
     (a) Upon any release, sale or disposition of Collateral permitted pursuant
to the terms of Section 4.07 that results in the release of the First Lien on
any Collateral (including without limitation any sale or other disposition
pursuant to any Enforcement Action), the Second Lien on such Collateral (but not
on any proceeds of such Collateral not required to be paid to the First Lien
Secured Parties) shall be automatically and unconditionally released with no
further consent or action of any Person; provided, however, that the Second Lien
shall not be released without the consent of the Second Lien Agent in the case
of an Enforcement Action, as to any Collateral the net proceeds of the
disposition of which will not be applied to repay (and, to the extent
applicable, to reduce permanently commitments with respect to) the First Lien
Obligations. The First Lien Agent hereby appoints the Collateral Agent and any
officer or duly authorized person of the Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the First Lien Agent and in the name
of the First Lien Agent or in the Collateral Agent’s own name, from time to
time, in the Collateral Agent’s sole discretion, for the purposes of carrying
out the terms of this Section, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purpose of this Section, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).
     (b) The Second Lien Agent shall promptly execute and deliver such release
documents and instruments and shall take such further actions as the First Lien
Agent shall reasonably request to evidence any release of the Second Lien
described in Section 4.08(a). The Second Lien Agent hereby appoints the
Collateral Agent and the First Lien Agent and any officer or duly authorized
person of the Collateral Agent or the First Lien Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Second Lien Agent and in the
name of the Second Lien Agent or in the Collateral Agent’s or the First Lien
Agent’s own name, from time to time, in the Collateral Agent’s or the First Lien
Agent’s sole discretion, for the purposes of carrying out the terms of this
Section, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purpose of this Section, including, without limitation, any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).
Intercreditor and Collateral
Agency Agreement

18



--------------------------------------------------------------------------------



 



     Section 4.09. Form and Sufficiency of Release. In the event that (a) the
Obligor has sold, exchanged, or otherwise disposed of or proposes to sell,
exchange or otherwise dispose of any portion of the Collateral in compliance
with the Principal Agreements, and (b) the Obligor requests, pursuant to the
Security Documents or the Principal Agreements, Collateral Agent to furnish a
written disclaimer, release or quit-claim of any interest in such property under
the Security Documents, then Collateral Agent, in its capacity as such under the
Security Documents, shall execute, acknowledge and deliver to the Obligor (in
proper form) such an instrument promptly after satisfaction of the conditions
set forth in Section 4.07 hereof for delivery of any such release.
     Section 4.10. Inspection Rights and Insurance.
     (a) In connection with any Enforcement Action with respect to the First
Lien Obligations, the First Lien Security Documents and the other First Lien
Documents, any First Lien Secured Party and its representatives and invitees may
at any time inspect, repossess, remove and otherwise deal with the Collateral,
and the Collateral Agent or the First Lien Agent may advertise and conduct
public auctions or private sales of the Collateral, in each case without notice
to, the involvement of, or interference by, any Second Lien Secured Party or
liability to any Second Lien Secured Party.
     (b) In connection with any Enforcement Action with respect to the Second
Lien Obligations, the Second Lien Security Documents and the other Second Lien
Documents, any Second Lien Secured Party and its representatives and invitees
may, consistent with the terms and limitations on Second Lien Agent and Second
Lien Secured Parties imposed hereby, at any time inspect, repossess, remove and
otherwise deal with the Collateral, and the Collateral Agent or the Second Lien
Agent may advertise and conduct public auctions or private sales of the
Collateral, in each case after notice to the First Lien Agent.
     (c) Until the First Lien Obligations Payment Date has occurred, the
Collateral Agent, for the benefit of Secured Parties, will have the sole and
exclusive right (i) to be named as additional insured and loss payee under any
insurance policies maintained from time to time by the Obligor; (ii) to adjust
or settle any insurance policy or claim covering the Collateral in the event of
any loss thereunder and (iii) to approve any award granted in any condemnation
or similar proceeding affecting the Collateral.
ARTICLE 5 INSOLVENCY PROCEEDINGS
     Section 5.01. Filing of Motions. Until the First Lien Obligations Payment
Date has occurred, the Second Lien Agent agrees on behalf of itself and the
other Second Lien Secured Parties that no Second Lien Secured Party shall, in or
in connection with any Insolvency Proceeding, file any pleadings or motions,
take any position at any hearing or proceeding of any nature, or otherwise take
any action whatsoever, in each case in respect of any of the Collateral,
including, without limitation, with respect to the determination of any Liens or
claims held by the Collateral Agent, the First Lien Agent (including the
validity and enforceability thereof) or any other First Lien Secured Party or
the value of any claims of such parties under Section 506(a) of the Bankruptcy
Code or otherwise; provided that, in accordance with and subject to the
limitations contained in this Agreement, and only if consistent with the terms
and limitations on Second Lien Agent and Second Lien Secured Parties imposed
hereby:
     (a) in any Insolvency Proceeding, Second Lien Agent may file a claim or
statement of interest with respect to the Second Lien Obligations;
     (b) Second Lien Agent may take any action not adverse to Liens on
Collateral securing the First Lien Obligations or adverse to the rights of any
First Lien Secured Party with respect thereto, in order to preserve or protect
Liens on Collateral securing the Second Lien Obligations;
Intercreditor and Collateral
Agency Agreement

19



--------------------------------------------------------------------------------



 



     (c) Second Lien Secured Parties may file any necessary responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any Person objecting to or otherwise seeking the
disallowance of claims of Second Lien Secured Parties including, without
limitation, claims secured by Collateral, if any; it being agreed and understood
that the Standstill Period shall be tolled during the pendency of any Insolvency
Proceeding;
     (d) in any Insolvency Proceeding, Second Lien Secured Parties may file any
pleadings, objections, motions or agreements which assert rights or interests
available to unsecured creditors of Obligor arising under the Bankruptcy Code or
other bankruptcy, insolvency, reorganization, receivership or similar law; and
     (e) Second Lien Agent or Second Lien Secured Parties may exercise any of
their respective rights and remedies with respect to Collateral after the
expiration of any Standstill Period.
     Section 5.02. Financing Matters. If the Obligor becomes subject to any
Insolvency Proceeding, and if the Collateral Agent, the First Lien Agent or the
First Lien Secured Parties desire to consent (or not object) to the sale, use or
lease of cash or other Collateral under the Bankruptcy Code or to provide
financing to the Obligor under the Bankruptcy Code or to consent (or not object)
to the provision of such financing to the Obligor by any third party (“DIP
Financing”), then the Second Lien Agent agrees, on behalf of itself and the
other Second Lien Secured Parties, that each Second Lien Secured Party (i) will
be deemed to have consented to, will raise no objection to, nor support any
other Person objecting to, the sale, use or lease of such cash or other
Collateral or to such DIP Financing, (ii) will not request or accept any form of
adequate protection or any other relief in connection with the sale, use or
lease of such cash or other Collateral or such DIP Financing except as set forth
in Section 5.04 below, (iii) will subordinate (and will be deemed hereunder to
have subordinated) the Second Liens (x) to such DIP Financing with the same
terms and conditions as the First Liens are subordinated thereto (and such
subordination will not alter in any manner the terms of this Agreement), (y) to
any adequate protection provided to the First Lien Secured Parties and (z) to
any “carve-out” for professional and United States Trustee fees agreed to by the
Collateral Agent, the First Lien Agent or the First Lien Secured Parties, and
(iv) agrees that notice received three (3) Business Days prior to the entry of
an order approving such usage of cash collateral or approving such financing
shall be adequate notice.
     Section 5.03. Relief From the Automatic Stay. Except as permitted pursuant
to Section 5.01(e), the Second Lien Agent agrees, on behalf of itself and the
other Second Lien Secured Parties, that none of them will seek relief from the
automatic stay or from any other stay in any Insolvency Proceeding or take any
action in derogation thereof, in each case in respect of any Collateral, without
the prior written consent of the Collateral Agent and First Lien Agent.
     Section 5.04. Adequate Protection. The Second Lien Agent, on behalf of
itself and the other Second Lien Secured Parties, agrees that none of them shall
object, contest, or support any other Person objecting to or contesting, (i) any
request by the Collateral Agent, the First Lien Agent or the First Lien Secured
Parties for adequate protection or (ii) any objection by the Collateral Agent,
the First Lien Agent or any other First Lien Secured Party to any motion,
relief, action or proceeding based on a claim of a lack of adequate protection
or (iii) the payment of interest, fees, expenses or other amounts to the
Collateral Agent or the First Lien Agent or any other First Lien Secured Party
under section 506(b) or 506(c) of the Bankruptcy Code or otherwise.
Notwithstanding anything contained in this Section and in Section 5.02, in any
Insolvency Proceeding, (x) the Second Lien Agent and the Second Lien Secured
Parties, may seek, support, accept or retain adequate protection (A) only if the
First Lien Secured Parties are granted adequate protection that includes
replacement Liens on additional collateral and superpriority claims and the
First Lien Secured Parties do not object to the adequate protection being
provided to the Second Lien Secured Parties and (B) solely in the form of (a) a
replacement Lien on such additional
Intercreditor and Collateral
Agency Agreement

20



--------------------------------------------------------------------------------



 



collateral, subordinated to the Liens securing the First Lien Obligations and
any DIP Financing on the same basis as the other Liens securing the Second Lien
Obligations are so subordinated to the First Lien Obligations under this
Agreement and (b) superpriority claims junior in all respects to the
superpriority claims granted to the First Lien Secured Parties, and (y) in the
event the Second Lien Agent, on behalf of itself and the Second Lien Secured
Parties, receives adequate protection, including in the form of additional
collateral, then the Second Lien Agent, on behalf of itself or any of the Second
Lien Secured Parties, agrees that the First Lien Secured Parties shall have a
senior Lien and claim on such adequate protection as security for the First Lien
Obligations and that any Lien on any additional collateral securing the Second
Lien Obligations shall be subordinated to the Liens on such collateral securing
the First Lien Obligations and any DIP Financing and any other Liens granted to
the First Lien Secured Parties as adequate protection, with such subordination
to be on the same terms that the other Liens securing the Second Lien
Obligations are subordinated to the Liens securing such First Lien Obligations
under this Agreement.
     Section 5.05. Avoidance Issues. If any First Lien Secured Party is required
in any Insolvency Proceeding or otherwise to disgorge, turn over or otherwise
pay to the estate of the Obligor, because such amount was avoided or ordered to
be paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then (i) such First Lien Secured Party shall have a claim under
Section 4.03 as if payment in respect of such amount had never been made by the
Collateral Agent to such First Lien Secured Party; provided, however, that any
amounts payable by Collateral Agent to a First Lien Secured Party pursuant to
this Section 5.05 shall be payable solely from proceeds of Collateral, if any,
and no First Lien Secured Party shall acquire direct or participating interests
in such First Lien Secured Party’s Obligations or be required to pay to
Collateral Agent, such First Lien Secured Party or any other Person any amounts
in respect of any such amounts and (ii) the First Lien Obligations shall be
reinstated to the extent of such Recovery and deemed to be outstanding as if
such payment had not occurred and the First Lien Obligations Payment Date shall
be deemed not to have occurred. If this Agreement shall have been terminated
prior to such Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto until such time
as the First Lien Obligations Payment Date shall have fully and finally occurred
with respect to all such reinstated First Lien Obligations. The Second Lien
Agent, on behalf of itself and the other Second Lien Secured Parties, agrees
that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.
     Section 5.06. Asset Dispositions in an Insolvency Proceeding. Neither the
Second Lien Agent nor any other Second Lien Secured Party shall, in an
Insolvency Proceeding or otherwise, oppose any sale or disposition of any assets
of the Obligor that is supported by the Required First Lien Secured Parties, and
the Second Lien Agent and each other Second Lien Secured Party will be deemed to
have consented under Section 363 of the Bankruptcy Code (and otherwise) to any
sale supported by the Required First Lien Secured Parties and to have released
their Liens in such assets.
     Section 5.07. Grants of Security and Separate Classification. Each Second
Lien Secured Party acknowledges and agrees that (i) the grants of Liens under
any Security Documents that secure both the First Lien Obligations and the
Second Lien Obligations constitute Liens in favor of the Collateral Agent for
the benefit of both the First Lien Secured Parties and the Second Lien Secured
Parties, (ii) any grants of Liens pursuant to separate First Lien Security
Documents and Second Lien Security Documents constitute two separate and
distinct grants of Liens, and (iii) because of, among other things, their
Intercreditor and Collateral
Agency Agreement

21



--------------------------------------------------------------------------------



 



differing rights in the Collateral, the Second Lien Obligations are
fundamentally different from the First Lien Obligations and must be separately
classified in any plan of reorganization proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the First Lien
Secured Parties and Second Lien Secured Parties in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the Second Lien Secured Parties hereby acknowledge
and agree that all distributions shall be made as if there were separate classes
of senior and junior secured claims against the Obligor in respect of the
Collateral, with the effect being that, to the extent that the aggregate value
of the Collateral is sufficient (for this purpose ignoring all claims held by
the Second Lien Secured Parties), the First Lien Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of Post-Petition Interest before any distribution is made in respect of the
claims held by the Second Lien Secured Parties, with the Second Lien Secured
Parties hereby acknowledging and agreeing to turn over to the First Lien Secured
Parties amounts otherwise received or receivable by them to the extent necessary
to effectuate the intent of this sentence, even if such turnover has the effect
of reducing the claim or recovery of the Second Lien Secured Parties.
     Section 5.08. No Waivers of Rights of First Lien Secured Parties. Nothing
contained herein shall prohibit or in any way limit the Collateral Agent, the
First Lien Agent or any other First Lien Secured Party from objecting in any
Insolvency Proceeding or otherwise to any action taken by any Second Lien
Secured Party, including the seeking by any Second Lien Secured Party of
adequate protection or the asserting by any Second Lien Secured Party of any of
its rights and remedies under the Second Lien Documents or otherwise, except
with respect to such actions expressly permitted hereby.
     Section 5.09. Plans of Reorganization. No Second Lien Secured Party shall
support or vote in favor of any plan of reorganization (and each shall be deemed
to have voted to reject any plan of reorganization) unless such plan (i) pays
off, in cash in full, all First Lien Obligations or (ii) is accepted by the
class of holders of First Lien Obligations voting thereon and is supported by
the First Lien Agent.
     Section 5.10. Other Matters. To the extent that the Second Lien Agent or
any Second Lien Secured Party has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code with respect to any of the Collateral, the
Second Lien Agent agrees, on behalf of itself and the other Second Lien Secured
Parties not to assert any of such rights without the prior written consent of
the First Lien Agent; provided that if requested by the First Lien Agent, the
Second Lien Agent shall timely exercise such rights in the manner requested by
the First Lien Agent, including any rights to payments in respect of such
rights.
     Section 5.11. Effectiveness in Insolvency Proceedings. This Agreement,
which the parties hereto expressly acknowledge is a “subordination agreement”
under section 510(a) of the Bankruptcy Code, shall be effective before, during
and after the commencement of Insolvency Proceeding. All references in this
Agreement to the Obligor shall include the Obligor as a debtor-in-possession and
any receiver or trustee for the Obligor in any Insolvency Proceeding.
ARTICLE 6 SECOND LIEN DOCUMENTS AND FIRST LIEN DOCUMENTS.
     Section 6.01. Restriction on Second Lien Document Amendments. Each Obligor
and the Second Lien Agent, on behalf of itself and the Second Lien Secured
Parties, agrees that it shall not at any time execute or deliver any amendment
or other modification to any of the Second Lien Documents inconsistent with or
in violation of this Agreement.
Intercreditor and Collateral
Agency Agreement

22



--------------------------------------------------------------------------------



 



     Section 6.02. Restriction on First Lien Document Amendment. Obligor and the
First Lien Agent, on behalf of itself and the First Lien Secured Parties, agrees
that it shall not at any time execute or deliver any amendment or other
modification to any of the First Lien Documents inconsistent with or in
violation of this Agreement.
     Section 6.03. Application of First Lien Security Document Amendments to
Second Lien Security Documents. In the event the First Lien Agent enters into
any amendment, waiver or consent in respect of any of the First Lien Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First Lien Security
Document or changing in any manner the rights of any parties thereunder, then
such amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable Second Lien Security Document without the consent of
or action by any Second Lien Secured Party (with all such amendments, waivers
and modifications subject to the terms hereof); provided that (other than with
respect to amendments, modifications or waivers that secure additional
extensions of credit and add additional secured creditors and do not violate the
express provisions of the Second Lien Agreements), (A) no such amendment, waiver
or consent shall have the effect of removing assets subject to the Lien of any
Second Lien Security Document, except to the extent that a release of such Lien
is permitted by Section 4.08, (B) any such amendment, waiver or consent that
materially and adversely affects the rights of the Second Lien Secured Parties
and does not affect the First Lien Secured Parties in a like or similar manner
shall not apply to the Second Lien Security Documents without the consent of the
Second Lien Agent and (C) notice of such amendment, waiver or consent shall be
given to the Second Lien Agent no later than 30 days after its effectiveness;
provided that the failure to give such notice shall not affect the effectiveness
and validity thereof.
     Section 6.04. Restriction on Second Lien Agreement Amendments. Unless a
similar amendment, supplement or modification to the applicable First Lien
Agreement(s) has been or is concurrently being made, without the prior written
consent of the First Lien Agent, no Second Lien Agreement may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Second Lien Agreement, would
(i) contravene the provisions of this Agreement; (ii) add Collateral (unless
such Collateral is also provided to the Collateral Agent on behalf of Secured
Parties or the First Lien Agent), or (iii) confer any additional rights on the
Second Lien Secured Parties which would be adverse to the First Lien Secured
Parties.
     Section 6.05. Authorization of Actions to be Taken by Collateral Agent
under the Security Documents. Subject to the provisions of the applicable
Security Document and this Agreement, (a) Collateral Agent may, in its sole
discretion and without the consent of Secured Parties, take all actions it deems
necessary or appropriate in order to (i) enforce any of the terms of the
Security Documents and (ii) collect and receive any and all amounts payable in
respect of the First Lien Obligations or Second Lien Obligations and
(b) Collateral Agent shall have power to institute and to maintain such suits
and proceedings as it may deem expedient to prevent any impairment of the
Collateral by any act that may be unlawful or in violation of the Security
Documents or the First Lien Documents, and such suits and proceedings as
Collateral Agent may deem expedient to preserve or protect its interests and the
interests of Secured Parties in the Collateral (including the power to institute
and maintain suits or proceedings to restrain the enforcement of or compliance
with any legislative or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid if the enforcement of, or compliance with,
such enactment, rule or order would impair the security interest thereunder or
be prejudicial to the interests of Secured Parties). Notwithstanding the above,
Collateral Agent may choose not to take any action authorized by this
Section 6.05 until it receives written direction from Secured Parties.
     Section 6.06. Authorization of Receipt of Funds by Collateral Agent under
Security Documents. Collateral Agent is authorized to receive any funds for the
benefit of Secured Parties
Intercreditor and Collateral
Agency Agreement

23



--------------------------------------------------------------------------------



 



distributed under the Security Documents, and to make further distributions of
such funds to Secured Parties in accordance with the provisions of this
Agreement.
     Section 6.07. Property of Obligor and Owners. Each of the First Lien Agent,
for itself and on behalf of the First Lien Lenders, and Second Lien Agent, for
itself and on behalf of the Second Lien Lenders, agrees all the provisions of
this Agreement shall apply to any and all properties and rights of the Obligor
against which Collateral Agent (in its capacity as such) or any Secured Party at
any time acquires a right of set-off or Lien pursuant to the Security Documents,
the Principal Agreements or a judgment thereunder, including without limitation,
real property or rights in, on or over real property, notwithstanding any
provision to the contrary in any mortgage, leasehold mortgage or other document
purporting to grant or perfect any Lien in favor of any Secured Party or
Collateral Agent.
     Section 6.08. Secured Party Dealings; Good Faith. Nothing contained in this
Agreement shall prevent any Secured Party from dealing directly or negotiating
with any other Secured Party for any purpose, including, but not limited to, the
purpose of attempting to reach agreement as to any vote or proposed vote
relating to Collateral Agent’s actions hereunder, whether or not any Triggering
Event or other “Default”, “Event of Default” or “Termination Event” has occurred
under the Principal Agreements.
     Section 6.09. Intentionally Deleted.
ARTICLE 7 RELIANCE; WAIVERS, ETC.
     Section 7.01. Reliance. The First Lien Documents are deemed to have been
executed and delivered, and all extensions of credit thereunder are deemed to
have been made or incurred, in reliance upon this Agreement. The Second Lien
Agent, on behalf of itself and the Second Lien Secured Parties, expressly waives
all notice of the acceptance of and reliance on this Agreement by the First Lien
Agent and the First Lien Secured Parties. The Second Lien Documents are deemed
to have been executed and delivered, and all extensions of credit thereunder are
deemed to have been made or incurred, in reliance upon this Agreement. The First
Lien Agent, on behalf of itself and the First Lien Secured Parties, expressly
waives all notices of the acceptance of and reliance on this Agreement by the
Second Lien Agent and the Second Lien Secured Parties.
     Section 7.02. No Warranties or Liability. The Second Lien Agent and the
First Lien Agent acknowledge and agree that neither has made any representation
or warranty with respect to the execution, validity, legality, completeness,
collectability or enforceability of any First Lien Document or any Second Lien
Document, nor has the Collateral Agent made any such representations or
warranties with respect to the Security Documents. Except as otherwise provided
in this Agreement, the Second Lien Secured Parties and the First Lien Secured
Parties will be entitled to manage and supervise their respective extensions of
credit to the Obligor in accordance with law and their usual practices, modified
from time to time as they deem appropriate.
     Section 7.03. No Waivers. No right or benefit of any party hereunder shall
at any time in any way be prejudiced or impaired by any act or failure to act on
the part of such party or any other party hereto or by any noncompliance by the
Obligor with the terms and conditions of any of the First Lien Documents or the
Second Lien Documents.
ARTICLE 8 OBLIGATIONS UNCONDITIONAL.
     Section 8.01. First Lien Obligations Unconditional. All rights of the
Collateral Agent (on behalf of the First Lien Secured Parties) and the First
Lien Agent hereunder, and all agreements and obligations of the Collateral Agent
(on behalf of the Second Lien Secured Parties) and the Second Lien
Intercreditor and Collateral
Agency Agreement

24



--------------------------------------------------------------------------------



 



Agent and the Borrowers (to the extent applicable) hereunder, shall remain in
full force and effect irrespective of:
     (a) any lack of validity or enforceability of any First Lien Document;
     (b) any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the First Lien Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Lien Document;
     (c) prior to the First Lien Obligations Payment Date, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Collateral or any other collateral, or any release, amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of all or any portion of the First Lien
Obligations or any guarantee or guaranty thereof; or
     (d) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, the Obligor in respect of the First Lien
Obligations, or the Second Lien Agent, or the Obligor, to the extent applicable,
in respect of this Agreement.
     Section 8.02. Second Lien Obligations Unconditional. All rights and
interests of the Collateral Agent (on behalf of the Second Lien Secured Parties)
and Second Lien Agent under this Agreement, and all agreements and obligations
of the Collateral Agent (on behalf of the First Lien Secured Parties), the First
Lien Agent and the Borrowers (to the extent applicable), hereunder, shall remain
in full force and effect irrespective of:
     (a) any lack of validity or enforceability of any Second Lien Document;
     (b) any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Second Lien Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Second Lien Document;
     (c) any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Collateral, or any release, amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of all or any portion of the Second Lien
Obligations or any guarantee or guaranty thereof; or
     (d) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, the Obligor in respect of the Second Lien
Obligations, or of the First Lien Agent or the Obligor, to the extent
applicable, in respect of this Agreement.
ARTICLE 9 MISCELLANEOUS.
     Section 9.01 Authority. The parties hereto represent and warrant that they
have all requisite power to, and have been duly authorized to, enter into this
Agreement.
     Section 9.02 Termination/Withdrawal/Redesignation of Contracts . Subject to
Section 5.05 and Section 9.02(b), this Agreement shall terminate upon receipt by
Collateral Agent of evidence satisfactory to it that (i) all First Lien
Obligations have been paid in full and all obligations in respect of
Intercreditor and Collateral
Agency Agreement

25



--------------------------------------------------------------------------------



 



the Principal First Lien Agreements have been satisfied in full, and (ii) the
termination of the Principal First Lien Agreements and the First Lien Security
Documents has occurred pursuant to the terms thereof.
     Section 9.03. Conflicts. In the event of any conflict between the
provisions of this Agreement and the provisions of any First Lien Document or
any Second Lien Document, the provisions of this Agreement shall govern.
     Section 9.04. Marshaling. Collateral Agent shall not be required to marshal
any present or future security (including without limitation any Collateral
described in any of the Security Documents), or guaranties of the Obligations or
any part or portion thereof, or to resort to such Collateral or guaranties in
any particular order; and all rights in respect of such Collateral and
guaranties shall be cumulative and in addition to all other rights, however
existing or arising. To the extent that it lawfully may, the Obligor hereby
agrees that it will not invoke any law relating to the marshaling of collateral
which might cause delay or impede the enforcement of Secured Parties’ rights
under any Principal Agreement or the Security Documents or under any other
instrument evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
guaranteed.
     Section 9.05 Intentionally Deleted.
     Section 9.06. Continuing Nature of Provisions. This Agreement shall
continue to be effective, and shall not be revocable by any party hereto, until
the First Lien Obligations Payment Date shall have occurred. This is a
continuing agreement and the First Lien Secured Parties and the Second Lien
Secured Parties may continue, at any time and without notice to the other
parties hereto, to extend credit and other financial accommodations, lend monies
and provide indebtedness to, or for the benefit of, the Borrowers or any other
Obligor on the faith hereof.
     Section 9.07. Amendments. Amendments, modifications, supplements, waivers,
consents and approvals of or in connection with:
     (a) this Agreement and any Security Document may be effectuated only upon
the written consent of Collateral Agent, First Lien Agent and Second Lien Agent,
for and on behalf of First Lien Secured Parties and Second Lien Secured Parties,
respectively; provided, however, that (i) releases of Collateral (other than in
accordance with the terms of this Agreement) requires approval of Collateral
Agent, First Lien Agent and Second Lien Agent, (ii) waiver of a First Lien
Triggering Event requires approval of First Lien Agent, (iii) waiver of a Second
Lien Triggering Event requires approval of Second Lien Agent, (iv) release of
the Obligor (other than in connection with payment in full of the First Lien
Obligations, in which event release is automatic) requires approval of First
Lien Agent, and (v) release of PESC or MidContinent under any Second Lien
Document (other than in connection with payment in full of the Second Lien
Obligations, in which event release is automatic) requires approval of Second
Lien Agent;
     (b) any Security Document may be effectuated only upon the written consent
of Collateral Agent, First Lien Agent and Second Lien Agent, for and on behalf
of First Lien Secured Parties and Second Lien Secured Parties, respectively,
including any amendment if the effect thereof would be (i) to secure
indebtedness or obligations owed in favor of any other creditor or groups of
creditors, (ii) to change the priority of or subordinate the Liens created
thereby, (iii) to modify any material remedy provided for therein;
     (c) the Principal Agreements shall not be affected by this Agreement and
any provision of the Principal Agreements may be amended, modified,
supplemented, waived, consented to and approved as provided by the terms of such
Principal Agreement; and
Intercreditor and Collateral
Agency Agreement

26



--------------------------------------------------------------------------------



 



     (d) this Agreement or any Security Document that would have the effect of
increasing Obligor’s obligations and indemnities hereunder or materially affect
its rights or duties under this Agreement or the Security Documents, shall be
effectuated only with the written consent of Obligor.
     Section 9.08. Information Concerning Financial Condition of the Borrowers.
Each of the Second Lien Agent and the First Lien Agent hereby assume
responsibility for keeping itself informed of the financial condition of the
Borrowers and all other circumstances bearing upon the risk of nonpayment of the
First Lien Obligations or the Second Lien Obligations. Each of the Second Lien
Agent and the First Lien Agent hereby agree that no party shall have any duty to
advise any other party of information known to it regarding such condition or
any such circumstances. In the event the Second Lien Agent or the First Lien
Agent, in its sole discretion, undertakes at any time or from time to time to
provide any information to any other party to this Agreement, it shall be under
no obligation (A) to provide any such information to such other party or any
other party on any subsequent occasion, (B) to undertake any investigation not a
part of its regular business routine, or (C) to disclose any other information.
     Section 9.09. Payment of Expenses and Taxes; Indemnification. Borrowers
jointly and severally agree, subject to the $1,000,000 aggregate expense cap set
forth in Section 10.04 of the First Lien Agreement and the other terms and
provisions thereof, (a) to pay or reimburse Collateral Agent for all of its
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Transaction Documents and any other documents
prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to Collateral Agent and filing
and recording fees and expenses, with statements with respect to the foregoing
to be submitted to Borrowers prior to the Effective Date (in the case of amounts
to be paid on the Effective Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as Collateral Agent shall deem
appropriate, (b) to pay or reimburse each Secured Party and Collateral Agent for
all of their respective costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other
Transaction Documents and any such other documents, including the fees and
disbursements of counsel (and other agents and professionals), to each Secured
Party and to Collateral Agent, (c) to pay, indemnify, and hold each Secured
Party and Collateral Agent harmless from and against, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Transaction Documents and any such
other documents, and (d) to pay, indemnify, and hold each Secured Party and
Collateral Agent and their respective officers, directors, employees,
Affiliates, agents and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Transaction
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the note or the violation of, noncompliance with or
liability under, any environmental law
Intercreditor and Collateral
Agency Agreement

27



--------------------------------------------------------------------------------



 



applicable to the operations of the Borrowers, any of their respective
subsidiaries or any of the Collateral and the reasonable fees and expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against the Borrowers under any Transaction Document (all the
foregoing in this Clause (d), collectively the “Indemnified Liabilities”);
provided, that no Borrower shall have any obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee. Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrowers agree not to assert and to cause
their respective subsidiaries not to assert, and hereby waive and agree to cause
their respective subsidiaries to so waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to environmental laws, that any of them might have by
statute or otherwise against any Indemnitee. Without limiting any provision of
this Agreement or of any other Transaction Document, it is the express intention
of the parties hereto that each Indemnitee shall be indemnified from and held
harmless against any and all Indemnified Liabilities arising out of or resulting
from the sole or contributory negligence of such Indemnitee. All amounts due
under this Section 9.09 shall be payable promptly and in any event, not later
than 10 days after written demand therefor. Statements payable by Borrowers
pursuant to this Section 9.09 shall be submitted to Borrowers at the address of
Borrowers set forth in Section 9.12, or to such other Person or address as may
be hereafter designated by the Borrowers in a written notice to Collateral
Agent. The Agreements in this Section 9.09 shall survive repayment of the First
Lien Obligations and all amounts payable hereunder.
     Section 9.10. Governing Law. This Agreement shall be construed in
accordance with and governed by the law of the State of New York, except as
otherwise required by mandatory provisions of law and except to the extent that
remedies provided by the laws of any jurisdiction other than the State of New
York are governed by the laws of such jurisdiction.
     Section 9.11. Submission to Jurisdiction; Waivers.
     (a) Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of any United States
Federal Court sitting in the State of New York or New York state court, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such United States Federal Court or New York state court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any First Lien Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement or any First
Lien Document against the Borrowers or any of their properties in the courts
with subject matter jurisdiction of any other jurisdiction.
     (b) The Borrowers and the Second Lien Secured Parties hereby irrevocably
and unconditionally waive, to the fullest extent they may legally and
effectively do so (x) any objection they may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or
Intercreditor and Collateral
Agency Agreement

28



--------------------------------------------------------------------------------



 



relating to this Agreement in any court referred to in paragraph (a) of this
Section and (y) the defense of an inconvenient forum to the maintenance of such
action or proceeding.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.12. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     (d) Each party hereto knowingly, voluntarily and intentionally waives any
right any of them may have to a trial by jury in any litigation based upon or
arising out of this Agreement or any related instrument or agreement or any of
the transactions contemplated by this Agreement or any course of conduct,
dealing, statements (whether oral or written) or action of any of them. None of
the parties hereto shall seek, and to the maximum extent permitted by law waives
any claim for, any special, exemplary, punitive or consequential damages or
damages other than, or in addition to, actual damages. None of the parties
hereto shall seek to consolidate, by counterclaim or otherwise, any such action
in which a jury trial has been waived with any other action in which a jury
trial cannot be or has not been waived. These provisions shall not be deemed to
have been modified in any respect or relinquished by any of the parties hereto
except by a written instrument executed by all of them.
     Section 9.12. Notices. Unless otherwise specifically provided herein, each
notice or other communication shall be effective (a) if given by mail, upon
receipt, (b) if given by telecopier during regular business hours, once such
telecopy is transmitted to the telecopy number provided in writing to Collateral
Agent by each Secured Party and by the Obligor, respectively, (c) if given by
electronic mail to the email address provided in writing to Collateral Agent by
each Secured Party and by the Obligor, respectively, upon delivery, or (d) if
given by any other means, upon receipt; provided that notices to Collateral
Agent are not effective until received. For the purposes hereof, the addresses
of the parties hereto (until notice of a change thereof is delivered as provided
in this Section) shall be as set forth below each party’s name on the signature
pages hereof, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties); provided,
however, that any notices or other communications required to be given to First
Lien Secured Parties shall be deemed to be given to First Lien Secured Parties
if given to the First Lien Agent in accordance with the terms of this
Section 9.12; provided further, that any notices or other communications
required to be given to Second Lien Secured Parties shall be deemed to be given
to Second Lien Secured Parties if given to the Second Lien Agent in accordance
with the terms of this Section 9.12.
     Section 9.13. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of each of the parties hereto and each of the First
Lien Secured Parties and Second Lien Secured Parties and their respective
successors and assigns, and nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Collateral. Except as set forth in Sections 3.09(b) and
9.07, the terms and provisions of this Agreement shall not inure to the benefit
of, nor be relied upon by, the Obligor or its successors or assigns. All
references to the Obligor shall include the Obligor as debtor-in-possession and
any receiver or trustee for the Obligor in any Insolvency Proceeding.
     Section 9.14. Further Assurances. The Collateral Agent, the First Lien
Agent, on behalf of itself and the First Lien Secured Parties under its First
Lien Documents, and the Second Lien Agent, on behalf of itself and the Second
Lien Secured Parties under its Second Lien Documents, and the Borrowers agree
that it shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
Collateral Agent, the First Lien Agent or the Second Lien Agent may reasonably
request to effectuate the terms of and the Lien priorities contemplated by this
Agreement.
Intercreditor and Collateral
Agency Agreement

29



--------------------------------------------------------------------------------



 



     Section 9.15. Subrogation. The Second Lien Agent, on behalf of itself and
the Second Lien Secured Parties, hereby waives any rights of subrogation it may
acquire as a result of any payment hereunder until the First Lien Obligations
Payment Date has occurred.
     Section 9.16. Application of Payments. All payments received by the First
Lien Agent or the First Lien Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the First Lien Obligations
provided for in the First Lien Documents. The Second Lien Agent, on behalf of
itself and the Second Lien Secured Parties, assents to any extension or
postponement of the time of payment of the First Lien Obligations or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any security which may at any time secure any part of the
First Lien Obligations and to the addition or release of any other Person
primarily or secondarily liable therefor, in each case to the extent undertaken
in accordance with this Agreement.
     Section 9.17. Specific Performance. Each of the Collateral Agent, the First
Lien Agent and the Second Lien Agent may demand specific performance of this
Agreement. Each of the Collateral Agent, on behalf of the Secured Parties, the
First Lien Agent, on behalf of itself and the First Lien Secured Parties under
its First Lien Documents, and the Second Lien Agent, on behalf of itself and the
Second Lien Secured Parties, hereby irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by the
Collateral Agent, First Lien Agent or the Second Lien Agent, as the case may be.
     Section 9.18. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting this Agreement.
     Section 9.19. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 9.20. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterpart (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, facsimile,
photocopy or by sending a scanned copy by electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by each party hereto.
Any signature page of a counterpart may be detached therefrom without impairing
the legal effect of the signatures thereon and attached to another counterpart
identical in form thereto but having attached to it one or more additional
signature pages signed by other parties.
     Section 9.21. Entire Agreement. This Agreement, the Principal Agreements
and the Security Documents embody the entire agreement and understanding between
Collateral Agent, Secured Parties and the Obligor and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof. There are no unwritten oral agreements between the
parties.
     Section 9.22. Limitation by Law. All rights, remedies and powers provided
herein may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law; and all the provisions hereof are
intended (a) to be subject to all applicable mandatory provisions of law which
may be controlling and (b) to be limited to the extent necessary so that they
will not render this
Intercreditor and Collateral
Agency Agreement

30



--------------------------------------------------------------------------------



 



Agreement, any Principal Agreement or any Security Document invalid under the
provisions of any applicable law.
     Section 9.23. No Impairment. The terms of this Agreement and the rights of
each First Lien Secured Party in the Collateral and the obligations of the other
Secured Parties arising hereunder shall not be affected, modified or impaired in
any manner or to any extent by (i) any amendment or modification of or
supplement to any of the Principal Agreements, Security Documents, or any
agreement, instrument or document executed or delivered pursuant thereto,
(ii) any lack of validity or enforceability of any of the Principal Agreements,
Security Documents, or other agreements, instruments or documents referred to in
clause (i) above, (iii) the exercise of or failure to exercise any right, power
or remedy under or in respect of the Obligations or any of the Principal
Agreements, Security Documents, or other agreements, instruments or documents
referred to in clause (i) above arising at law, or (iv) any waiver, consent,
release, indulgence, extension, renewal, modification, delay or other action,
inaction or omission (other than in accordance with the provisions of this
Agreement) in respect of the Obligations or any of the Principal Agreements,
Security Documents, or other agreements, instruments or documents referred to in
clause (i) above or in respect of any of the properties or assets now or
hereafter constituting Collateral, whether or not the other Secured Parties
shall have had notice or knowledge of any of the foregoing and whether or not
they shall have consented thereto.
     Section 9.24. Status of Obligations. Obligor, Collateral Agent, the First
Lien Agent and the Second Lien Agent represents and warrants to each of the
other parties hereto that this Agreement has been duly authorized, executed and
delivered by such representing and warranting party and is the legal, valid,
binding and enforceable obligation of such party, subject to bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting the rights and remedies of creditors and subject to general equitable
principles, including without limitation the principle that equitable remedies,
such as the remedy of specific performance, are subject to the discretion of the
court.
     Section 9.25. Counterclaims and Defenses by Obligor. Obligor agrees that it
will not assert against Collateral Agent, First Lien Agent or Second Lien Agent
(in their respective capacities as such) or Secured Parties as a group any
claim, defense, counterclaim, recoupment or right of set-off which it may have
solely against one or more (but not all) Secured Parties (other than against
Collateral Agent, First Lien Agent or Second Lien Agent in their respective
capacities as such), nor will the Obligor assert against any one of the Secured
Parties any claim, defense, counterclaim, recoupment or right of set-off which
it may have solely against another Secured Party. Nothing in this Section 9.25
shall limit any other waiver of claims, defenses, counterclaims, recoupments or
rights of set-off the Obligor may have made in any Transaction Document.
ARTICLE 10 COLLATERAL AGENT.
     Section 10.01. Appointment of Collateral Agent. First Lien Agent, on behalf
of First Lien Secured Parties and Second Lien Agent, on behalf of Second Lien
Secured Parties hereby designate and appoint Royal Bank of Canada to act as
Collateral Agent under the Security Documents, with full power of substitution,
as their true and lawful attorney-in-fact with full irrevocable power of
attorney in their place and stead and in their name or in the Collateral Agent’s
own name, from time to time, and hereby empower the Collateral Agent to take
actions with respect to the enforcement of any Liens granted thereunder and the
collection of proceeds following the disposition of any Collateral. First Lien
Agent, on behalf of First Lien Secured Parties and Second Lien Agent, on behalf
of Second Lien Secured Parties, hereby authorize Collateral Agent to take such
action on its behalf under the provisions of this Agreement and the Security
Documents and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to it hereunder or thereunder or
required of Collateral Agent by the terms hereof or thereof and such other
powers as are reasonably incidental thereto. Collateral Agent
Intercreditor and Collateral
Agency Agreement

31



--------------------------------------------------------------------------------



 



may perform any of its duties hereunder by or through its agents or employees.
Subject to the terms and conditions contained in this Article 10, Collateral
Agent agrees to act as Collateral Agent pursuant to the terms set forth in this
Agreement.
     Section 10.02. Nature of Duties of Collateral Agent. Collateral Agent shall
have no duties or responsibilities, except those expressly set forth in this
Agreement or any Security Document. Collateral Agent shall have and may exercise
such powers hereunder and under the Security Documents as are specifically
delegated to Collateral Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. Neither Collateral Agent nor any of its
directors, officers, employees or agents shall be liable to any Secured Party
for any action taken or omitted by it as such hereunder or under any Security
Document, unless caused solely by its or their gross negligence or willful
misconduct. The duties of Collateral Agent shall be mechanical and
administrative in nature; and Collateral Agent, in its capacity as such, shall
not have by reason of this Agreement a fiduciary relationship in respect of any
Secured Party. Nothing in this Agreement, expressed or implied, is intended to
or shall be so construed as to impose upon Collateral Agent any obligations in
respect of this Agreement and the Security Documents except as expressly set
forth herein.
     Section 10.03. Lack of Reliance on Collateral Agent.
     (a) Independently and without reliance upon Collateral Agent or any other
Secured Party, First Lien Agent, on behalf of First Lien Secured Parties and
Second Lien Agent, on behalf of Second Lien Secured Parties, each represents to
Collateral Agent and each other that each Secured Party has made (i) its own
independent investigation of the financial condition and affairs of the Obligor
based on such documents and information as it has deemed appropriate in
connection with the taking or not taking of any action in connection herewith,
and (ii) its own appraisal of the credit worthiness of the Obligor. Each also
acknowledges that it will, independently and without reliance upon Collateral
Agent or any other Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement, the First Lien Obligations or
Second Lien Obligations, as the case may be, or the Security Documents. Except
as expressly provided in this Agreement and the Security Documents, Collateral
Agent shall have no duty or responsibility, either initially or on a continuing
basis, to provide any Secured Party with any credit or other information
concerning the affairs, financial condition or business of the Obligor which may
come into the possession of Collateral Agent or any of its Affiliates whether
now in its possession or in its possession at any time or times hereafter; and
Collateral Agent shall not be required to keep itself informed as to the
performance or observance by the Obligor of this Agreement, any Security
Document or any other document referred to or provided for herein or to inspect
the properties or books of the Obligor.
     (b) Collateral Agent shall not (i) be responsible to any Secured Party for
any recitals, statements, information, representations or warranties herein, in
any Security Document, or in any document, certificate or other writing
delivered in connection herewith or therewith or for the execution,
effectiveness, genuineness, validity, enforceability, collectability, priority
or sufficiency of this Agreement, the First Lien Obligations, the Second Lien
Obligations or any Security Document or the financial condition of the Obligor;
or (ii) be required to make any inquiry concerning the performance or observance
by others of any of the terms, provisions or conditions of this Agreement,
including the content of notices, opinions, certificates and directions given
under this Agreement (however, Collateral Agent shall examine such certificates,
notices, opinions and directions to determine whether or not they conform to
this Agreement and the Security Documents), the First Lien Obligations, the
Second Lien Obligations or the Security Documents, the financial condition of
the Obligor, or the existence or possible existence of any “Default,” “Event of
Default” or “Termination Event” under the First Lien Documents or the Second
Lien Documents.
Intercreditor and Collateral
Agency Agreement

32



--------------------------------------------------------------------------------



 



     Section 10.04. Certain Rights of Collateral Agent. If Collateral Agent
shall request instructions from Secured Parties with respect to any act or
action (including the failure to act) in connection with this Agreement, the
First Lien Obligations, the Second Lien Obligations or any Security Document,
Collateral Agent shall be entitled to refrain from such act or taking such
action unless and until Collateral Agent shall have received written
instructions from any Secured Party or group of Secured Parties pursuant to the
terms hereof; and Collateral Agent shall not incur liability to any Person by
reason of so refraining. Without limiting the foregoing, no Secured Party shall
have any right of action whatsoever against Collateral Agent as a result of
Collateral Agent acting or refraining from acting under this Agreement or any
Security Document in accordance with any written instructions given in
accordance with this Agreement, and any such action taken in compliance with, or
any such failure to act based upon, any such instructions shall be binding on
all Secured Parties. Except for action expressly required of Collateral Agent
pursuant to the terms hereof, Collateral Agent shall be fully justified in
failing or refusing to take any action hereunder or under the Security Documents
unless it shall first be indemnified to its satisfaction by the Obligor and/or
Secured Parties against any and all liability and expense which may be incurred
by Collateral Agent by reason of taking or continuing to take any such action.
Notwithstanding any other provision of this Article 10 or any indemnity or
instructions provided by any or all Secured Parties, Collateral Agent shall not
be required to take any action which exposes Collateral Agent to personal
liability or which is contrary to this Agreement, the Security Documents or
applicable law.
     Section 10.05. Reliance by Collateral Agent. Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, statement, certificate or telecopier message, cablegram,
radiogram, order or other documentary, teletransmission, electronic mail or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person. Collateral Agent may consult with
independent legal counsel (which shall not be counsel for the Obligor),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.
     Section 10.06. Collateral Agent’s Reimbursements and Indemnification. To
the extent Collateral Agent is not reimbursed by Borrowers, each party hereto
will reimburse and indemnify Collateral Agent, on a pro rata basis, for and
against any and all actions, suits, proceedings (including any investigations,
litigation or inquiries), claims, demands, causes of action, costs, losses,
liabilities, damages or expenses of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Collateral Agent in performing its
duties hereunder or under the Security Documents or otherwise in connection
herewith or therewith, including losses occurring from the ordinary and/or
comparative negligence of Collateral Agent, in any way relating to or arising
out of this Agreement; provided that no Secured Party shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting from
Collateral Agent’s gross negligence or willful misconduct. As used in this
Section 10.06, “pro rat share” means for each First Lien Lender and each Second
Lien Lender(or Second Lien Lender Affiliate, in the case of Lender Hedging
Agreements), on any date of determination, that proportion which the First Lien
Obligations owed to such First Lien Lender or Second Lien Obligations owed to
such Second Lien Lender (or Second Lien Lender Affiliate, in the case of Lender
Hedging Agreements) bears to the total outstanding amount of First Lien
Obligations plus Second Lien Obligations.
     Section 10.07. Collateral Agent in its Individual Capacity. Collateral
Agent shall have the same rights and powers hereunder as any other Secured Party
and may exercise the same as though it were not performing the duties specified
herein; and the term “Secured Party” or any similar term shall, unless the
context clearly otherwise indicates, include Collateral Agent, in its individual
capacity as and
Intercreditor and Collateral
Agency Agreement

33



--------------------------------------------------------------------------------



 



to the extent it owns First Lien Obligations and/or Second Lien Obligations and
not in its capacity as Collateral Agent. Collateral Agent may accept deposits
from, lend money to, and generally engage in any kind of banking, trust,
financial advisory or other business with the Obligor as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Obligor for services in connection with this Agreement
and otherwise without having to account for the same to any Secured Party except
as specified herein.
     Section 10.08. Secured Parties as Owners. Collateral Agent may deem and
treat each Secured Party as the owner of such Secured Party’s First Lien
Obligations or Second Lien Obligations for all purposes hereof unless and until
Collateral Agent is notified of a change in Secured Parties.
     Section 10.09. Successor Collateral Agent.
     (a) Collateral Agent (i) may resign at any time by giving thirty (30) days
prior written notice thereof to Secured Parties and Borrowers, (ii) shall
promptly resign if any conflict of interest arises involving any group of
Secured Parties and another group of secured parties for whom it is a trustee or
fiduciary and (iii) may be removed at any time by the First Lien Agent, which
resignation or removal, in each case, shall be effective upon the appointment of
a successor to Collateral Agent. Upon any such resignation or removal, the First
Lien Agent shall have the right to appoint a successor Collateral Agent, subject
to the consent of Second Lien Agent, not to be unreasonably withheld or delayed.
If within thirty (30) days after the retiring Collateral Agent’s giving of
notice of resignation or the First Lien Agent’s removal of the retiring
Collateral Agent, no successor Collateral Agent shall have been so appointed by
the First Lien Agent and accepted such appointment, then the retiring Collateral
Agent may, on behalf of Secured Parties, appoint a successor Collateral Agent,
which shall be a bank which maintains an office in the United States of America,
or a commercial bank organized under the laws of the United States of America or
of any State thereof, or any Affiliate of such bank, having a combined capital
and surplus of at least $50,000,000 as of the date of its most recent financial
statements.
     (b) Upon the acceptance of any appointment as Collateral Agent hereunder by
a successor Collateral Agent, such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent, and the retiring Collateral Agent shall be
discharged from its duties under this Agreement; provided, the retiring
Collateral Agent and the Obligor agree to execute and deliver such instruments,
documents, deeds, conveyances or other writing as shall be reasonably requested
by any Secured Party or the successor Collateral Agent to (i) establish or
continue the validity and perfection of any Liens under any Security Documents
in place at such time and (ii) transfer to the incoming Collateral Agent any and
all rights, powers, estates, duties and authorities extant under this Agreement.
After any retiring Collateral Agent’s resignation or removal hereunder as
Collateral Agent, the provisions of this Agreement shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Collateral Agent
under this Agreement.
     Section 10.10. Employment of Agents and Counsel. Collateral Agent may
execute any of its duties as Collateral Agent hereunder or under the Security
Documents by or through employees, agents, and attorneys-in-fact and shall not
be answerable to Secured Parties for the default or misconduct of any such
agents or attorneys-in-fact selected by it with reasonable care; provided that
Collateral Agent shall always be obligated to account for moneys or securities
received by it or its authorized agents. Collateral Agent shall be entitled to
advice of independent counsel concerning all matters pertaining to the agency
hereby created and its duties hereunder or under the Security Documents.
     Section 10.11. Limitation on Liability of Secured Parties and Collateral
Agent. Secured Parties and Collateral Agent shall not be deemed, as a result of
the execution and delivery of the Security Documents or the consummation of the
transactions contemplated by this Agreement and the Security
Intercreditor and Collateral
Agency Agreement

34



--------------------------------------------------------------------------------



 



Documents, to have assumed any obligation of the Obligor with respect to the
Collateral or any liability under or with respect to any of the contracts,
agreements, leases, instruments or documents which are, or which may hereafter
be, assigned to Collateral Agent for the benefit of Secured Parties.
[Remainder of Page Intentionally Left Blank.]
Intercreditor and Collateral
Agency Agreement

35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

         
FIRST LIEN AGENT:
  ROYAL BANK OF CANADA, as First Lien Agent for and on behalf of the First Lien
Secured Parties    
 
       
 
  By:  /s/  Susan Khokher    
 
 
 
Name:    Susan Khokher    
 
 
 
Title:      Manager, Agency    
 
 
 
   
 
       
 
  Address for Notices:    
 
       
 
  Royal Bank of Canada, Agency Services Group    
 
  Royal Bank Plaza    
 
  200 Bay Street    
 
  12th Floor, South Tower    
 
  Toronto, Ontario M5J 2W7    
 
  Attn: Manager Agency    
 
  Facsimile: (416) 842-4023    

Intercreditor and Collateral
Agency Agreement

Signature Page 1



--------------------------------------------------------------------------------



 



         
SECOND LIEN AGENT:
  ROYAL BANK OF CANADA, as Second Lien Agent for and on behalf of the Second
Lien Secured Parties    
 
       
 
  By:  /s/ Susan Khokher    
 
 
 
Name:  Susan Khokher    
 
 
 
Title:    Manager, Agency    
 
 
 
   
 
       
 
  Address for Notices:    
 
       
 
  Royal Bank of Canada, Agency Services Group    
 
  Royal Bank Plaza    
 
  200 Bay Street    
 
  12th Floor, South Tower    
 
  Toronto, Ontario M5J 2W7    
 
  Attn: Manager Agency    
 
  Facsimile: (416) 842-4023    

Intercreditor and Collateral
Agency Agreement

Signature Page 2



--------------------------------------------------------------------------------



 



         
COLLATERAL AGENT:
  ROYAL BANK OF CANADA, as Collateral Agent    
 
       
 
  By: /s/ Susan Khokher    
 
 
 
Name: Susan Khokher    
 
 
 
Title: Manager, Agency    
 
 
 
   
 
       
 
  Address for Notices:    
 
       
 
  Royal Bank of Canada, Agency Services Group    
 
  Royal Bank Plaza    
 
  200 Bay Street    
 
  12th Floor, South Tower    
 
  Toronto, Ontario M5J 2W7    
 
  Attn: Manager Agency    
 
  Facsimile: (416) 842-4023    

Intercreditor and Collateral
Agency Agreement

Signature Page 3



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
FIRST LIEN LENDER:
  ROYAL BANK OF CANADA    
 
       
 
  By: /s/ Leslie P. Vowell
 
Name: Leslie P. Vowell    
 
  Title: Attorney-in-Fact    

Intercreditor and Collateral
Agency Agreement

Signature Page 4



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
FIRST LIEN LENDER:
  SUNTRUST BANK    
 
       
 
  By: /s/ Janet R. Naifeh
 
Name: Janet R. Naifeh .   
 
  Title: Senior Vice President    

Intercreditor and Collateral
Agency Agreement

Signature Page 5



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
FIRST LIEN LENDER:
  KEYBANK NATIONAL ASSOCIATION    
 
       
 
  By: /s/ Robert F. Pollis, Jr.
 
Name: Robert F. Pollis, Jr. .   
 
  Title: Senior Vice President    

Intercreditor and Collateral
Agency Agreement

Signature Page 6



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
FIRST LIEN LENDER:
  WELLS FARGO BANK, N.A.    
 
       
 
  By: /s/ Ronald F. Bentien, Jr.
 
Name: Ronald F. Bentien, Jr. .   
 
  Title: Director    

Intercreditor and Collateral
Agency Agreement

Signature Page 7



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
FIRST LIEN LENDER:
  AMEGY BANK NATIONAL ASSOCIATION    
 
       
 
  By: /s/ Terry Owen McCarter
 
Name: Terry Owen McCarter    
 
  Title: Senior Vice President    

Intercreditor and Collateral
Agency Agreement

Signature Page 8



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
FIRST LIEN LENDER:
  COMERICA BANK    
 
       
 
  By: /s/ James A. Morgan
 
Name: James A. Morgan    
 
  Title: Vice President    

Intercreditor and Collateral
Agency Agreement

Signature Page 9



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
FIRST LIEN LENDER:
  BNP PARIBAS    
 
       
 
  By: /s/ Larry Robinson
 
Name: Larry Robinson    
 
  Title: Director    
 
       

 
  By: /s/ Betsy Jocher
 
   
 
  Name: Betsy Jocher    
 
  Title: Director    


Intercreditor and Collateral
Agency Agreement

Signature Page 10



--------------------------------------------------------------------------------



 



The undersigned First Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
FIRST LIEN LENDER:
  COMPASS BANK    
 
       
 
  By: /s/ John W. Wood
 
Name: John W. Wood .   
 
  Title: Vice President    

Intercreditor and Collateral
Agency Agreement

Signature Page 11



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
SECOND LIEN LENDER:
  SUNTRUST BANK    
 
       
 
  By:/s/ Janet R. Naifeh    
 
 
 
Name: Janet R. Naifeh    
 
  Title: Senior Vice President    

Intercreditor and Collateral
Agency Agreement

Signature Page 12



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
SECOND LIEN LENDER:
  ROYAL BANK OF CANADA    
 
       
 
  By: /s/ Leslie P. Vowell    
 
 
 
Name: Leslie P. Vowell    
 
  Title: Attorney-in-Fact    

Intercreditor and Collateral
Agency Agreement

Signature Page 13



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
SECOND LIEN LENDER:
  BNP PARIBAS    
 
       
 
  By:  /s/ Larry Robinson    
 
 
 
Name:  Larry Robinson    
 
  Title:  Director    
 
       
 
  By:  /s/ Betsy Jocher    
 
 
 
Name:  Betsy Jocher    
 
  Title:  Director    

Intercreditor and Collateral
Agency Agreement

Signature Page 14



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
SECOND LIEN LENDER:
  BANK OF OKLAHOMA, N.A.    
 
       
 
  By:  /s/ Timothy F. Sheehan    
 
 
 
Name:  Timothy F. Sheehan    
 
  Title:  Senior Vice President    

Intercreditor and Collateral
Agency Agreement

Signature Page 15



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
SECOND LIEN LENDER:
  KEYBANK NATIONAL ASSOCIATION    
 
       
 
  By: /s/ Robert F. Pollis, Jr.    
 
 
 
Name: Robert F. Pollis, Jr.    
 
  Title: Senior Vice President    

Intercreditor and Collateral
Agency Agreement

Signature Page 16



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
SECOND LIEN LENDER:
  WELLS FARGO BANK, N.A.    
 
       
 
  By: /s/ Ronald F. Bentien, Jr.    
 
 
 
Name: Ronald F. Bentien, Jr.    
 
  Title: Director    

Intercreditor and Collateral
Agency Agreement

Signature Page 17



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
SECOND LIEN LENDER:
  U.S. BANK NATIONAL ASSOCIATION    
 
       
 
  By: /s/ Saqib Khawaja    
 
 
 
Name: Saqib Khawaja    
 
  Title: Vice President    

Intercreditor and Collateral
Agency Agreement

Signature Page 18



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
SECOND LIEN LENDER:
  SOCIÉTÉ GÉNÉRALE    
 
       
 
  By:  /s/ Cameron Null    
 
 
 
Name:   Cameron Null    
 
  Title:  Vice President    

Intercreditor and Collateral
Agency Agreement

Signature Page 19



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
SECOND LIEN LENDER:
  RZB FINANCE, LLC    
 
       
 
  By: /s/ John A. Valiska    
 
 
 
Name: John A. Valiska    
 
  Title: First Vice President    
 
       
 
  By: /s/ Christoph Hoedl    
 
 
 
Name: Christoph Hoedl    
 
  Title: First Vice President    

Intercreditor and Collateral
Agency Agreement

Signature Page 20



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
SECOND LIEN LENDER:
  AMEGY BANK NATIONAL ASSOCIATION    
 
       
 
  By: /s/ Terry Owen McCarter    
 
 
 
Name: Terry Owen McCarter    
 
  Title: Senior Vice President    

Intercreditor and Collateral
Agency Agreement

Signature Page 21



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
SECOND LIEN LENDER:
  COMPASS BANK    
 
       
 
  By: /s/ John W. Wood    
 
 
 
Name: John W. Wood    
 
  Title: Vice President    

Intercreditor and Collateral
Agency Agreement

Signature Page 22



--------------------------------------------------------------------------------



 



The undersigned Second Lien Lenders hereby acknowledging receiving this
Intercreditor and Collateral Agency Agreement and hereby agree and consent to
the terms and provisions thereof.

         
SECOND LIEN LENDER:
  COMERICA BANK    
 
       
 
  By: /s/ James A. Morgan    
 
 
 
Name: James A. Morgan    
 
  Title: Vice President    

Intercreditor and Collateral
Agency Agreement

Signature Page 23



--------------------------------------------------------------------------------



 



Each Borrower hereby executes this Agreement to evidence its agreement that:
     1. It shall be bound by all of the terms and provisions of this Agreement
applicable to it.
     2. It acknowledges and agrees that the terms of this Agreement shall
control over the terms of the Security Documents to the extent of any conflict
between the provisions thereof.
     3. The indemnity and reimbursement provisions contained in Section 9.09
shall apply to all matters under this Agreement and the Borrowers jointly and
severally agree to indemnify and reimburse the Indemnitees in accordance with
the terms thereof.
     4. Except as stated in Section 9.13 hereof, the terms and provisions of
this Agreement shall inure solely to the benefit of the each Secured Party and
its respective successors and assigns and the terms and provisions of this
Agreement shall not inure to the benefit of nor be enforceable by the Borrowers.
This Agreement may be amended as provided herein without the necessity of the
Borrowers joining in any such amendment; provided, that no Borrower shall be
bound by any amendment which would have the effect of increasing its obligations
and indemnities hereunder or under any documents executed in connection with the
Principal Agreements, or materially affecting its rights or duties under the
Security Documents unless it shall have consented to such amendment.
     5. It at its expense will execute, acknowledge and deliver all such
agreements and instruments and take all such action as Collateral Agent or any
Secured Party from time to time may reasonably request in order to further
effectuate the purposes of this Agreement and to carry out the terms hereof.

                      POSTROCK KPC PIPELINE, LLC, successor by conversion to
Quest Pipelines (KPC), as a Obligor,
 
                    By:   POSTROCK ENERGY SERVICES CORPORATION,
Its sole member
 
               
 
      By:   /s/ David C. Lawler     
 
         
 
David C. Lawler, President
and Chief Executive Officer    
 
                        Address for Notices:             c/o PostRock Energy
Corporation             210 Park Avenue, Suite 2750             Oklahoma City,
OK 73102             Attn: Chief Executive Officer    

Intercreditor and Collateral
Agency Agreement

Signature Page 24



--------------------------------------------------------------------------------



 



ANNEX 1
Security Documents
SECURITY DOCUMENTS DATED EFFECTIVE SEPTEMBER 21, 2010:
PART 1. FIRST LIEN SECURITY DOCUMENTS EFFECTIVE SEPTEMBER 21, 2010
KPC Pipeline Mortgages

  1.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Anderson County, Kansas.

  2.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Barber
County, Kansas.

  3.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Butler
County, Kansas.

  4.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Chase
County, Kansas.

  5.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Coffey
County, Kansas.

  6.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Comanche County, Kansas.

  7.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Cowley
County, Kansas.

  8.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Elk
County, Kansas.

Intercreditor and Collateral
Agency Agreement

Annex 1 – Page 1



--------------------------------------------------------------------------------



 



  9.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Franklin County, Kansas on November 19, 2007, in Book 455, Page 132.

  10.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Greenwood County, Kansas.

  11.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Harper
County, Kansas on November 19, 2007, in Book 133, Page 649;

  12.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Johnson County, Kansas on November 16, 2007, in Book 200711, Page 004054;

  13.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Kingman County, Kansas on November 26, 2007, in Book 273, Page 98;

  14.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Lyon
County, Kansas on November 20, 2007, in Volume 423771, Page 958A;

  15.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Marion
County, Kansas on November 30, 2007, in Book 417, Page 3;

  16.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
McPherson County, Kansas on November 19, 2007, in Book 643, Pages 6968-7169;

  17.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada,

Intercreditor and Collateral
Agency Agreement

Annex 1 – Page 2



--------------------------------------------------------------------------------



 



      administrative agent and collateral agent, filed in Miami County, Kansas
on November 15, 2007, as Document No. 2007-07281;

  18.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Rice
County, Kansas on November 19, 2007, in Book 282, Page 921;

  19.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Sedgwick County, Kansas on November 16, 2007, as Document No. 28932620;

  20.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Wyandotte County, Kansas on November 20, 2007, in Book 5460, Pages 548-822.

Second Amended and Restated Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement (Kansas pipeline) from PostRock KPC Pipeline, LLC

1.   Second Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement (Oklahoma pipeline) from PostRock KPC
Pipeline, LLC

  (a)   Harper County, OK

  (b)   Osage County, OK

  (c)   Pawnee County, OK

  (d)   Woods County, OK

2.   First Amended and Restated Deed of Trust, Assignment, Security Agreement,
Fixture Filing and Financing Statement (Missouri pipeline) from PostRock KPC
Pipeline, LLC

  (a)   Cass County, MO

  (b)   Jackson County, MO

  (c)   Platte County, MO

Security Agreements

3.   Amended and Restated Pledge and Security Agreement — PostRock KPC Pipeline,
LLC

UCC-1 Filings

4.   POSTROCK KPC PIPELINE, LLC

  a.   UCC-1 filed with the Delaware Secretary of State (new filing)

Intercreditor and Collateral
Agency Agreement

Annex 1 – Page 3



--------------------------------------------------------------------------------



 



PART 2. SECOND LIEN SECURITY DOCUMENTS EFFECTIVE SEPTEMBER 21, 2010
Kansas Oil and Gas Mortgages

5.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Chautauqua County, KS

6.   First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee, recorded in Chautauqua County, KS

7.   Second Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Chautauqua
County, KS

8.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Elk County, KS

9.   First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee, recorded in Elk County, KS

10.   Second Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Elk County,
KS

11.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Labette County, KS

12.   First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee, recorded in Labette County, KS

13.   Second Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Labette
County, KS

14.   Third Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated September 1, 2008 from Quest
Cherokee, LLC, as Mortgagor, to

Intercreditor and Collateral
Agency Agreement

Annex 1 – Page 4



--------------------------------------------------------------------------------



 



    Royal Bank of Canada, as Administrative Agent and Collateral Agent for
Secured Parties, as Mortgagee, recorded in Labette County, KS

15.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Montgomery County, KS

16.   First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee, recorded in Montgomery County, KS

17.   Second Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Montgomery
County, KS

18.   Third Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated September 1, 2008 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Montgomery
County, KS

19.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Neosho County, KS

20.   First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee, recorded in Neosho County, KS

21.   Second Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Neosho
County, KS

22.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Wilson County, KS

23.   First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee, recorded in Wilson County, KS

24.   Second Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor,

Intercreditor and Collateral
Agency Agreement

Annex 1 – Page 5



--------------------------------------------------------------------------------



 



    to Royal Bank of Canada, as Administrative Agent and Collateral Agent for
Secured Parties, as Mortgagee, recorded in Wilson County, KS

25.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Woodson County, KS

26.   First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee, recorded in Woodson County, KS

27.   Second Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Woodson
County, KS

28.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 15, 2007 from Quest Cherokee, LLC, as
Mortgagor, to Royal Bank of Canada, as Administrative Agent and Collateral
Agent, as Mortgagee, recorded in Allen County, KS.

29.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 15, 2007 from Quest Cherokee, LLC, as
Mortgagor, Royal Bank of Canada, as Administrative Agent and Collateral Agent,
as Mortgagee, recorded in Greenwood County, KS.

Kansas Pipeline Mortgages

30.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Allen County,
Kansas.

31.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Allen
County, Kansas.

32.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Butler County,
Kansas.

33.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Butler
County, Kansas.

34.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Chautauqua County,
Kansas.

Intercreditor and Collateral
Agency Agreement

Annex 1 – Page 6



--------------------------------------------------------------------------------



 



35.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and

36.   collateral agent, filed in Chautauqua County, Kansas.

37.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Cowley County,
Kansas.

38.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Cowley
County, Kansas.

39.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Elk County, Kansas.

40.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Elk
County, Kansas.

41.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Greenwood County,
Kansas.

42.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Greenwood County, Kansas.

43.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Labette County,
Kansas.

44.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Labette County, Kansas.

45.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Montgomery County,
Kansas.

46.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Montgomery County, Kansas.

Intercreditor and Collateral
Agency Agreement

Annex 1 – Page 7



--------------------------------------------------------------------------------



 



47.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Neosho County,
Kansas.

48.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Neosho
County, Kansas.

49.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Wilson County,
Kansas.

50.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Wilson
County, Kansas.

51.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Woodson County,
Kansas.

52.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in
Woodson County, Kansas.

Oklahoma Oil and Gas Mortgages

53.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Nowata County, OK

54.   First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for
Secured Parties, as Mortgagee, recorded in Nowata County, OK

55.   Second Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Nowata
County, OK

56.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated November 14, 2005 from Quest Cherokee, LLC, as
Mortgagor, to Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured
Parties, as Mortgagee, recorded in Craig County, OK

57.   First Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated July 31, 2006 from Quest Cherokee,
LLC, as Mortgagor, to

Intercreditor and Collateral
Agency Agreement

Annex 1 – Page 8



--------------------------------------------------------------------------------



 



    Guggenheim Corporate Funding, LLC, as Collateral Agent for Secured Parties,
as Mortgagee, recorded in Craig County, OK

58.   Second Amendment to Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production dated November 15, 2007 from Quest
Cherokee, LLC, as Mortgagor, to Royal Bank of Canada, as Administrative Agent
and Collateral Agent for Secured Parties, as Mortgagee, recorded in Craig
County, OK

59.   Mortgage, Deed of Trust, Security Agreement, Financing Statement and
Assignment of Production dated April 30, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Royal Bank of Canada, as Administrative Agent and Collateral Agent
for Secured Parties, as Mortgagee, recorded in Seminole County, OK

Oklahoma Pipeline Mortgages

60.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Craig County,
Oklahoma.

61.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Craig
County, Oklahoma.

62.   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated January 31, 2007 from Bluestem Pipeline, LLC to Royal Bank of
Canada, administrative agent and collateral agent, filed in Nowata County,
Oklahoma.

63.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement dated November 1, 2007 from Bluestem
Pipeline, LLC and Quest Pipelines (KPC), f/k/a Enbridge Pipelines (KPC), to
Royal Bank of Canada, administrative agent and collateral agent, filed in Nowata
County, Oklahoma.

West Virginia Oil and Gas Mortgages

64.   Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Braxton County, West Virginia

65.   Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Cabell County, West Virginia

66.   Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal

Intercreditor and Collateral
Agency Agreement

Annex 1 – Page 9



--------------------------------------------------------------------------------



 



    Bank of Canada, as mortgagee and collateral agent for Secured Parties, as
Mortgagee, recorded in Calhoun County, West Virginia

67.   Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Doddridge County, West Virginia

68.   Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Gilmer County, West Virginia

69.   Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Kanawha County, West Virginia

70.   Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Lewis County, West Virginia

71.   Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Lincoln County, West Virginia

72.   Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Pleasants County, West Virginia

73.   Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Ritchie County, West Virginia

74.   Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Wayne County, West Virginia

Intercreditor and Collateral
Agency Agreement

Annex 1 – Page 10



--------------------------------------------------------------------------------



 



75.   Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Wetzel County, West Virginia

76.   Mortgage, Deed of Trust, Credit Line Deed of Trust, Assignment of
As-Extracted Collateral, Security Agreement, Fixture Filing and Financing
Statement dated effective as of July 11, 2008 from Quest Cherokee, LLC, as
Mortgagor, to Carl D. Andrews, Trustee, for the benefit of Royal Bank of Canada,
as mortgagee and collateral agent for Secured Parties, as Mortgagee, recorded in
Wood County, West Virginia

Assignment of Quest Cherokee Second Lien Debt and Liens

77.   Assignment of Debt and Liens dated effective September 21, 2010, by and
between Royal Bank of Canada, as administrative agent and collateral agent for
the secured parties, as assignor, to Royal Bank of Canada, as administrative
agent and collateral agent, as assignee, filed in the following counties:

a. Allen KS
b. Butler KS
c. Chautauqua KS
d. Cowley KS
e. Elk KS
f. Greenwood KS
g. Labette KS
h. Montgomery KS
i. Neosho KS
j. Wilson KS
k. Woodson KS
l. Craig OK
m. Nowata OK
n. Seminole OK
o. Pushmataha OK
p. Pottawattamie OK
q. Latimer OK
r. Rogers OK
s. Grant OK
t. Braxton WV
u. Cabell WV
v. Calhoun WV
w. Doddridge WV
x. Gilmer WV
y. Kanawha WV
z. Lewis WV
aa. Lincoln WV
bb. Pleasants WV
cc. Ritchie WV
dd. Wayne WV
ee. Wetzel WV
ff. Woods WV
Intercreditor and Collateral
Agency Agreement

Annex 1 – Page 11



--------------------------------------------------------------------------------



 



Assignment of Midstream Debt (save $15 million retained) and Liens

78.   Assignment of Debt and Liens dated effective September 21, 2010, by and
between Royal Bank of Canada, as administrative agent and collateral agent for
the secured parties, as assignor, to Royal Bank of Canada, as administrative
agent and collateral agent, as assignee, filed in the following counties:

1. Anderson County, KS
2. Allen County, KS
3. Barber County, KS
4. Butler County, KS
5. Chase County, KS
6. Chautauqua County, KS
7. Coffey County, KS
8. Comanche County, KS
9. Cowley County, KS
10. Elk County, KS
11. Franklin County, KS
12. Greenwood County, KS
13. Harper County, KS
14. Johnson County, KS
15. Kingman County, KS
16. Labette County, KS
17. Lyon County, KS
18. Marion County, KS
19. McPherson County, KS
20. Miami County, KS
21. Montgomery County, KS
22. Neosho County, KS
23. Rice County, KS
24. Sedgwick County, KS
25. Wilson County, KS
26. Woodson County, KS
27. Wyandotte County, KS
28. Craig County, OK
29. Harper County, OK
30. Nowata County, OK
31. Osage County, OK
32. Pawnee County, OK
33. Woods County, OK
34. Cass County, MO
35. Jackson County, MO
36. Platte County, MO
Guaranties

79.   Guaranty dated effective September 21, 2010, by PostRock Energy
Corporation

Intercreditor and Collateral
Agency Agreement

Annex 1 – Page 12



--------------------------------------------------------------------------------



 



80.   Guaranty dated effective September 21, 2010, by Quest Transmission
Company, LLC and STP Newco, Inc.

Security Agreements

81.   Amended and Restated Pledge and Security Agreement dated effective
September 21, 2010, by PostRock Energy Services Corporation, PostRock
MidContinent Production, LLC, STP Newco, Inc. and Quest Transmission Company,
LLC

82.   Deposit Account Control Agreement — PostRock Energy Services Corporation,
Bank of Oklahoma, N.A., Agent

83.   Deposit Account Control Agreement — PostRock MidContinent Production, LLC,
Comerica Bank, Agent

84.   Deposit Account Control Agreement — PostRock Energy Services Corporation,
Comerica Bank, Agent

Amended and Restated Mortgages or Mortgage Amendments

85.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement (Kansas oil and gas properties)

1. Allen KS
2. Chautauqua KS
3. Elk KS
4. Greenwood KS
5. Labette KS
6. Montgomery KS
7. Neosho KS
8. Wilson KS
9. Woodson KS

86.   First Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement (Oklahoma oil and gas properties)

1. Craig OK
2. Nowata OK
3. Seminole OK
4. Pushmataha County, OK
5. Pottawattamie County, OK
6. Latimer County, OK
7. Rogers County, OK
8. Grant County, OK

87.   First Amended and Restated Mortgage, Deed of Trust, Credit Line Deed of
Trust, Assignment of As-Extracted Collateral, Security Agreement, Fixture Filing
and Financing Statement (West Virginia oil and gas properties)

1. Braxton WV
2. Cabell WV
Intercreditor and Collateral
Agency Agreement

Annex 1 – Page 13



--------------------------------------------------------------------------------



 



3. Calhoun WV
4. Doddridge WV
5. Gilmer WV
6. Kanawha WV
7. Lewis WV
8. Lincoln WV
9. Pleasants WV
10. Ritchie WV
11. Wayne WV
12. Wetzel WV
13. Woods WV

88.   Second Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement (Kansas pipeline)

1. Allen County, KS
2. Butler County, KS
3. Chautauqua County, KS
4. Cowley County, KS
5. Elk County, KS
6. Greenwood County, KS
7. Labette County, KS
8. Montgomery County, KS
9. Neosho County, KS
10. Wilson County, KS
11. Woodson County, KS

89.   Second Amended and Restated Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement (Oklahoma pipeline)

1. Craig County, OK
2. Nowata County, OK
UCC-1 Financing Statement Filings

90.   POSTROCK ENERGY SERVICES CORPORATION

a. UCC-1 filed with the Delaware Secretary of State (new filing)

91.   POSTROCK MIDCONTINENT PRODUCTION, LLC

  1.   UCC-1 filed with the Delaware Secretary of State under Bluestem Pipeline,
LLC name 1/31/07

  2.   UCC-3 filed with the Delaware Secretary of State to change name to
PostRock MidContinent Production, LLC

92.   STP NEWCO, INC.

a. UCC-1 Central filing filed with the Oklahoma County Clerk 7/17/09

93.   QUEST TRANSMISSION COMPANY.

Intercreditor and Collateral
Agency Agreement

Annex 1 – Page 14



--------------------------------------------------------------------------------



 



a. UCC-1 filed with the Delaware Secretary of State (new filing)
Intercreditor and Collateral
Agency Agreement

Annex 1 – Page 15